Exhibit 10.1

 

Published CUSIP Number: ________________

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 27, 2012

among

FRANKLIN STREET PROPERTIES CORP.
AND CERTAIN WHOLLY-OWNED SUBSIDIARIES,
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

successor by merger to, Banc of America Securities LLC

as Sole Bookrunner and Sole Lead Arranger,


RBS CITIZENS, NATIONAL ASSOCIATION

as Syndication Agent


REGIONS BANK

as Syndication Agent


BANK OF MONTREAL

as Syndication Agent


BBVA COMPASS

as Documentation Agent

 

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent

 

 



 

 

TABLE OF CONTENTS

Section   Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1     1.01
Defined Terms 1 1.02 Other Interpretive Provisions 23 1.03 Accounting Terms 24
1.04 Rounding 25 1.05 Times of Day 25 1.06 Letter of Credit Amounts 25 1.07
Borrower Agent 25       ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 25    
2.01 Committed Loans 25 2.02 Borrowings, Conversions and Continuations of
Committed Loans 26 2.03 Intentionally Omitted 27 2.04 Letters of Credit 27 2.05
Swing Line Loans 33 2.06 Prepayments 35 2.07 Termination or Reduction of
Revolver Commitments 36 2.08 Repayment of Loans 36 2.09 Interest 36 2.10 Fees 37
2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate 38 2.12 Evidence of Debt 38 2.13 Payments Generally; Administrative Agent’s
Clawback 38 2.14 Sharing of Payments by Lenders 40 2.15 Extension of Revolver
Maturity Date 40 2.16 Increase in Commitments 41 2.17 Cash Collateral 42 2.18
Defaulting Lenders 43       ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
45     3.01 Taxes 45 3.02 Illegality 48 3.03 Inability to Determine Rates 48
3.04 Increased Costs 49 3.05 Compensation for Losses 50 3.06 Mitigation
Obligations; Replacement of Lenders 50 3.07 Survival 51       ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 51     4.01 Conditions of Initial
Credit Extension 51 4.02 Conditions to all Credit Extensions 52

 

 

 



      ARTICLE V. REPRESENTATIONS AND WARRANTIES 53     5.01 Existence,
Qualification and Power 53 5.02 Authorization; No Contravention 53 5.03
Governmental Authorization; Other Consents 53 5.04 Binding Effect 53 5.05
Financial Statements; No Material Adverse Effect 53 5.06 Litigation 54 5.07 No
Default 54 5.08 Ownership of Property; Liens 54 5.09 Environmental Compliance 54
5.10 Insurance 54 5.11 Taxes 54 5.12 ERISA Compliance 55 5.13 Subsidiaries;
Other Equity Investments 55 5.14 Margin Regulations; Investment Company Act 56
5.15 Disclosure 56 5.16 Compliance with Laws 56 5.17 Taxpayer Identification
Number 56 5.18 Reserved 56 5.19 REIT Status 56 5.20 Solvency 56 5.21
Unencumbered Asset Pool Properties 56       ARTICLE VI. AFFIRMATIVE COVENANTS 57
    6.01 Financial Statements 57 6.02 Certificates; Other Information 58 6.03
Notices 59 6.04 Payment of Taxes 60 6.05 Preservation of Existence, Etc 60 6.06
Maintenance of Properties 60 6.07 Maintenance of Insurance 60 6.08 Compliance
with Laws 60 6.09 Books and Records 60 6.10 Inspection Rights 60 6.11 Use of
Proceeds 60 6.12 Additional Borrowers 61 6.13 REIT Status 62 6.14 Reserved 62
6.15 Material Contracts 62 6.16 Further Assurances 62       ARTICLE VII.
NEGATIVE COVENANTS 62     7.01 Liens 63 7.02 Investments 63 7.03 Indebtedness 63
7.04 Fundamental Changes 63 7.05 Dispositions 64 7.06 Reserved 64 7.07 Change in
Nature of Business 64 7.08 Transactions with Affiliates 64 7.09 Burdensome
Agreements 64

 

i

 

 

7.10 Use of Proceeds 65 7.11 Financial Covenants 65 7.12 Organizational
Documents 65 7.13 Reserved 65 7.14 Sale Leasebacks 66 7.15 Prepayments of
Indebtedness 66 7.16 Changes in Accounting 66       ARTICLE VIII. EVENTS OF
DEFAULT AND REMEDIES 66     8.01 Events of Default 66 8.02 Remedies Upon Event
of Default 68 8.03 Application of Funds 68       ARTICLE IX. ADMINISTRATIVE
AGENT 69     9.01 Appointment and Authority 69 9.02 Rights as a Lender 69 9.03
Exculpatory Provisions 69 9.04 Reliance by Administrative Agent 70 9.05
Delegation of Duties 70 9.06 Resignation of Administrative Agent 70 9.07
Non-Reliance on Administrative Agent and Other Lenders 71 9.08 No Other Duties,
Etc 71 9.09 Administrative Agent May File Proofs of Claim 71 9.10 Release from
Obligations under Loan Documents 72       ARTICLE X. MISCELLANEOUS 72     10.01
Amendments, Etc 72 10.02 Notices; Effectiveness; Electronic Communication 73
10.03 No Waiver; Cumulative Remedies; Enforcement 74 10.04 Expenses; Indemnity;
Damage Waiver 75 10.05 Payments Set Aside 76 10.06 Successors and Assigns 76
10.07 Treatment of Certain Information; Confidentiality 79 10.08 Right of Setoff
80 10.09 Interest Rate Limitation 80 10.10 Counterparts; Integration;
Effectiveness 81 10.11 Survival of Representations and Warranties 81 10.12
Severability 81 10.13 Replacement of Lenders 81 10.14 Governing Law;
Jurisdiction; Etc 82 10.15 Waiver of Jury Trial 82 10.16 No Advisory or
Fiduciary Responsibility 83 10.17 Electronic Execution of Assignments and
Certain Other Documents 83 10.18 USA PATRIOT Act 83 10.19 Time of the Essence 83
10.20 ENTIRE AGREEMENT 83       SIGNATURES S-1

ii

 

 

SCHEDULES     1 Borrower Entities   2.01 Commitments and Applicable Percentages
  5.05 Supplement to Interim Financial Statements   5.06 Litigation   5.09
Environmental Disclosure Items   5.12(d) Pension Plan Obligations   5.13
Subsidiaries; Other Equity Investments   5.21 Unencumbered Asset Pool Properties
  7.02(g) Investments   7.08 Transactions with Affiliates   10.02 Administrative
Agent’s Office; Certain Addresses for Notices   10.06(b)(v) Competitors of
Borrower      

 

EXHIBITS   Form of     A Committed Loan Notice   B Opinion Matters   C Swing
Line Loan Notice   D-1 Revolver Note   D-2 Term Note   E-1 Compliance
Certificate   E-2 Pro Forma Compliance Certificate   F-1 Assignment and
Assumption   F-2 Administrative Questionnaire   G Joinder   H Certificate to
Accompany Request for Credit Extension

 

iii

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
September 27, 2012 among FRANKLIN STREET PROPERTIES CORP., a Maryland
corporation (“FSP”), together with those certain Material Subsidiaries of FSP
listed on Schedule 1 attached hereto (as the same may be amended from time to
time in accordance with the terms of this Agreement) (individually and
collectively, the “Borrower”) each lender from time to time party hereto either
as a result of such party’s execution of this Agreement as a “Lender” as of the
date hereof or as a result of such party being made a “Lender” hereunder by
virtue of an executed Assignment and Assumption (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

A.      The Borrower, Bank of America, N.A., as administrative agent, and
certain Lenders are parties to a Credit Agreement dated as of February 22, 2011
as amended by a First Amendment to Credit Agreement dated May 19, 2011 (the
“Original Credit Agreement”), which Original Credit Agreement provides, among
other things, for revolving loans to be made by the Lenders to the Borrower and
letters of credit to be issued by the issuing lender thereunder in an aggregate
principal amount not exceeding $600,000,000.00.

B.       The parties hereto have requested that the Original Credit Agreement be
amended and restated in its entirety to provide, among other things, for
revolving loans to be made in an aggregate principal amount not exceeding
$500,000,000.00 and a term loan to be made in a principal amount not exceeding
$400,000,000.00.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend and restate
the Original Credit Agreement in its entirety effective as of the date hereof to
read as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01      Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Adjusted EBITDA” means, for the most recently ended fiscal quarter of FSP,
EBITDA of the Consolidated Parties less Capital Reserves for all Properties for
such period.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.

“Aggregate Commitments” means the aggregate at any one time of: (i) the
Aggregate Revolver Commitments; and (ii) the Aggregate Term Commitments.

“Aggregate Revolver Commitments” means the Commitments of all the Lenders
(including any Defaulting Lender) to make the Revolver Committed Loans, as
adjusted from time to time in accordance with the terms of this Agreement. The
Aggregate Revolver Commitments as of the Closing Date shall be $500,000,000. The
Aggregate Revolver Commitments may increase in accordance with Section 2.16

1

 

“Aggregate Term Commitments” means the Commitments of all the Lenders (including
any Defaulting Lender), to make the Term Loan. The Aggregate Term Commitments as
of the Closing Date shall be $400,000,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (i) with respect to any Revolver Committed Loans,
Swing Line Loans and L/C Obligations and determinations made pursuant to this
Agreement in respect thereof, the Applicable Revolver Percentage of any Lender
and (ii) with respect to any Term Committed Loans and determinations made
pursuant to this Agreement in respect thereof, the Applicable Term Loan
Percentage of any Lender.

“Applicable Revolver Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolver Commitments represented by such Lender’s Revolver Commitment at such
time, subject to adjustment as provided in this Agreement, including without
limitation, in Section 2.18. If the commitment of each Lender to make Revolver
Committed Loans and Swing Line Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Revolver Commitments have expired, then the Applicable Revolver
Percentage of each Lender shall be determined based on the Applicable Revolver
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments permitted hereunder. The initial Applicable Revolver
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Term Loan Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate Term
Commitments represented by such Lender’s Term Loan Commitment at such time,
subject to adjustment as provided in this Agreement, including without
limitation, in Section 2.18. If the commitment of each Lender to make Term
Committed Loans have been terminated pursuant to Section 8.02 or if the
Aggregate Term Commitments have expired, then the Applicable Term Loan
Percentage of each Lender shall be determined based on the Applicable Term Loan
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments permitted hereunder. The initial Applicable Term Loan
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent compliance
certificate received by the Administrative Agent pursuant to Section 6.02(a):

Level Leverage Ratio Eurodollar
Rate Margin
and Letters of
Credit Base Rate
Margin Facility Fee I < 25% 135.0 bps 35.0 bps 20.0 bps II > 25% and < 35% 140.0
bps 40.0 bps 25.0 bps III > 35% and < 45% 145.0 bps 45.0 bps 30.0 bps IV > 45%
and < 55% 165.0 bps 65.0 bps 35.0 bps V > 55% 190.0 bps 90.0 bps 40.0 bps

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b)(i); provided, however, that if a Compliance Certificate is not
delivered within ten (10) days after it was due in accordance with such Section,
then, upon the request of the Required Lenders, Pricing Level 5 shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date through the date of the next change in the Applicable Rate
pursuant to the preceding sentence shall be determined based upon Pricing Level
1.

2

 

If the Borrower receives a Credit Rating from either S&P or Moody’s, then at any
time thereafter, upon written notice to the Administrative Agent, the Borrower
may irrevocably elect that at all times thereafter, the Applicable Rate and the
Facility Fee with respect to the Loans be determined based on the Borrower’s
Credit Rating pursuant to the following grid:

Level Credit Rating Eurodollar Rate
Margin and
 Letters of Credit Base Rate
 Margin Facility Fee I A-/A3 (or higher) 100.0 bps 0.0 bps 15.0 bps II BBB+/Baa1
105.0 bps 5.0 bps 20.0 bps III BBB/Baa2 120.0 bps 20.0 bps 25.0 bps IV BBB-/Baa3
145.0 bps 45.00 bps 30.0 bps V <BBB-/Baa3 185.0 bps 85.0bps 40.0 bps

 

During any period that the Borrower has two Credit Ratings that are not
equivalent, then the Applicable Rate and the Facility Fee will be determined
based on the higher rating. During any period that the Borrower only has one
Credit Rating, then the Applicable Rate and the Facility Fee will be determined
based on that Credit Rating. During any period after the Borrower’s election
described in the preceding paragraph, that the Borrower has no Credit Rating,
then Applicable Rate and the Facility Fee will be determined based on Level V of
the grid immediately above. Any change in the Borrower’s Credit Rating which
would cause it to move to a different Level shall be effective as of the first
day of the first calendar month immediately following such change.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means MLPF&S in its capacity as sole bookrunner and sole lead
arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and their Subsidiaries for the fiscal year ended December 31, 2011
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and their
Subsidiaries, including the notes thereto.

3

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolver Maturity Date, (b) the date of termination of
the Aggregate Revolver Commitments pursuant to Section 2.07, and (c) the date of
termination of the commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by the Administrative Agent as its “prime rate”, (b) the Federal
Funds Rate plus 1/2 of 1% (0.50%), and (c) the Eurodollar Rate for a one-month
Interest Period plus 1.00%. The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that bears interest based on
the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.
Sponsored REITs and Excluded Subsidiaries shall not be Borrowers. Each entity
comprising the Borrower as of the Closing Date is as described on Schedule 1 and
organized under the laws of the states noted therein. The term “Borrower” and
Schedule 1 shall be deemed updated with respect to any Persons becoming
borrowers pursuant to Section 6.12(a) and each Person released pursuant to
Section 6.12(b).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Committed Loan, means any such day that
is also a London Banking Day.

“Capitalization Rate” means eight percent (8.0%).

“Capital Reserve” means for any period and with respect to a Property, an amount
equal to the product of (i) the gross leaseable area contained in such Property
(in square feet), multiplied by (ii) $0.30 per annum.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two (2) years from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank

4

 

(or by the parent company thereof) or any variable rate commercial paper or
notes issued by, or guaranteed by, any domestic corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s and maturing within one (1) year of the date of acquisition,
(d) repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which any Borrower shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $50,000,000 and the portfolios
of which invest principally in Investments of the character described in the
foregoing subdivisions (a) through (d).

“Certificate to Accompany Request for Credit Extension” means a certificate
substantially in the form of Exhibit H.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, promulgation, implementation, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority (including, without limitation, all requests, rules,
guidelines or directives in connection with Dodd-Frank Wall Street Reform and
Consumer Protection Act regardless of the date enacted, adopted or issued).
Notwithstanding the foregoing, for purposes of this Agreement, all requests,
rules, guidelines or directives in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of the date enacted, adopted, implemented or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities shall be deemed to be a Change in Law regardless of the
date adopted, issued, promulgated or implemented.

“Change of Control” means: (a) an event or series of related events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of FSP entitled to vote for members of the
board of directors or equivalent governing body of FSP on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

(b) an event or series of events by which during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of FSP cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of the board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

5

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to (a) make Revolver
Committed Loans and a Term Committed Loan to the Borrower pursuant to
Section 2.01 and Section 2.16, (b) purchase participations in L/C Obligations,
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of a Revolver Committed Loan
or a Term Committed Loan and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Committed Loan” or “Committed Loans” means the Revolver Committed Loan and the
Term Committed Loan made by the Lenders to the Borrower pursuant to this
Agreement, as the context so requires.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Consolidated Parties” means a collective reference to FSP and its consolidated
Subsidiaries, as determined in accordance with GAAP; and “Consolidated Party”
means any one of them. Sponsored REITS shall be deemed not included as
Consolidated Parties under this Agreement and the Loan Documents.

“Contractual Obligation” means, as to any Person, any material provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Committed Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Committed
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

6

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent or the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding set forth in Section 4.02 (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with its
funding obligations (unless such writing states that such position is based on
such Lender’s determination that a condition precedent to funding in Section
4.02 (which condition precedent, together with any applicable default, shall be
specifically identified in such writing) cannot be satisfied), (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease (including
any ground lease) or other disposition (including any sale and leaseback
transaction but excluding any real estate space lease made in a property by a
Person in the normal course of such Person’s business operations) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. For the avoidance of doubt, any
assignment or other disposition for collateral or security purposes shall not
constitute a Disposition under this Agreement and the other Loan Documents.

“Documentation Agent” means Compass Bank and PNC Bank, National Association.,
each in its capacity as documentation agent, or any successor documentation
agent.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means for the Consolidated Parties, for the most recently ended fiscal
quarter of FSP, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non recurring or extraordinary
gains and losses for such period (but including syndication fees), plus (b) any
amount which, in the determination of net income for such period pursuant to
clause (a) above, has been deducted for or in connection with (i) Interest
Expense (plus, amortization of deferred financing costs, to the extent included
in the determination of Interest Expense under GAAP), (ii) income taxes, and
(iii) depreciation and amortization, all determined in accordance with GAAP for
such period plus (c) the Consolidated Parties’ Equity Percentage of the above
attributable to Unconsolidated Affiliates.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Consolidated Party by any Governmental
Authority with regard to Releases or noise emissions in violation of
Environmental Laws or any other alleged violation of Environmental Laws
affecting any Consolidated Party or any of their respective Properties.

“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, governmental restrictions, rules and judgments, orders
or decrees of any Governmental Authority with jurisdiction over the Property of
a Consolidated Party relating to pollution and the protection of the environment
from contamination by, or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

7

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Consolidated Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials on or from the Property of a Consolidated Party, or (c) the
release or threatened release of any Hazardous Materials into the environment
from a Property of a Consolidated Party.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Percentage” means, with respect to any Person, the aggregate ownership
percentage of such Person in each Unconsolidated Affiliate, which shall be
calculated as follows: (a) for calculation of Indebtedness or liabilities, such
Person’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, or, if
greater, the amount or percentage of such items allocated to such Person, or for
which such Person is directly or indirectly responsible, pursuant to the terms
of the applicable joint venture agreement (or similar governing agreement) or
applicable law and (b) for all other purposes, the greater of (i) such Person’s
nominal capital ownership interest in the Unconsolidated Affiliate as set forth
in the Unconsolidated Affiliate’s organizational documents, and (ii) such
Person’s economic ownership interest in the Unconsolidated Affiliate, reflecting
such Person’s share of income and expenses of the Unconsolidated Affiliate.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

8

 



“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Committed Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:



Eurodollar Rate  = Eurodollar Base Rate     1.00 – Eurodollar Reserve Percentage



Where,

“Eurodollar Base Rate” means: (a) for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Committed Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Committed Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate
Committed Loan being made or maintained and with a term equal to one month would
be offered by the Administrative Agent’s London Branch (or if the Administrative
Agent has no London Branch, then the London Branch of any major US national
banking association reasonably selected by the Administrative Agent) to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Committed Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest
based on clause (a) of the definition of Eurodollar Base Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Commitment” has the meaning specified in Section 2.15(b)(iii).

“Excluded Subsidiary” means, as of any date of determination, (a) any Subsidiary
that is not a Wholly-Owned Subsidiary of the Borrower, (b) any Subsidiary that
is an Immaterial Subsidiary, and (c) any Material Subsidiary (i) holding title
to assets which are collateral for any Secured Indebtedness of such Subsidiary
or which is a Subsidiary that is a single asset entity and has incurred or
assumed Nonrecourse Indebtedness; and (ii) which is prohibited from guarantying
or otherwise being liable for the Indebtedness of any other person pursuant to
(x) any document, instrument or agreement evidencing such Secured Indebtedness
or Nonrecourse Indebtedness or (y) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness or Nonrecourse Indebtedness; provided, that a Material Subsidiary
shall not be released from its obligations as an obligor of the Obligations by
virtue of being an Excluded Subsidiary unless Borrower complies with the
provisions of Section 6.12(b) of this Agreement.

9

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in addition to or in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or by any jurisdiction
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (or any political subdivision thereof), other
than any such connection arising solely from such recipient having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document, (b) any branch profits Taxes imposed
by the United States or any similar Tax imposed by any other jurisdiction in
which the Borrower is located, (c) any backup withholding Tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with Section 3.01(e), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding Tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 3.01(a)(ii) or (c) and (e) any Taxes imposed under FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the IRS or the United States
Treasury thereunder as a precondition to relief or exemption from Taxes under
such provisions).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement, dated August 24, 2012, among Borrower,
Administrative Agent and Arranger as amended or supplemented from time to time.

“Financeable Ground Lease” means, a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to Administrative Agent, (d) non-merger of the fee and leasehold estates, (e)
transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards from the leasehold interest will be applied pursuant to the terms of the
applicable leasehold mortgage.

“Fixed Charges” means, for the Consolidated Parties, for the most recently ended
fiscal quarter of FSP, without duplication, the sum of (a) Interest Expense,
plus (b) scheduled principal payments on Indebtedness, exclusive of (i) any
voluntary prepayments made by a Consolidated Party and (ii) balloon, bullet or
similar principal payments which repay Indebtedness in full, plus (c) Preferred
Dividends paid during such period, if any, plus the Consolidated Parties’ Equity
Percentage of the above clauses (a) and (b) for Unconsolidated Affiliates.

10

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer) or any
other Lender that is not a “United States Person” within the meaning of Section
7701(a)(30) of the Code. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time when there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolver
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolver Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, and (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

11

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
similar substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
holding assets (excluding earnest money deposits for the purchase of real
estate) which contribute less than $100,000 to Total Asset Value. Any Subsidiary
formed for the purpose of purchasing real estate shall be deemed to be an
Immaterial Subsidiary prior to purchase of such real estate and regardless of
the amount of any earnest money deposit funded in connection therewith.

“Indebtedness” means, without duplication, all obligations of the following
types:

(a) all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c) any net obligation under any Swap Contract, the amount of which on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

(d) all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business);

(e) any capital lease or Synthetic Lease Obligation, the amount of which as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date;

(f) all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interest in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, provided, the foregoing shall be excluded from Indebtedness if the
obligation is neither scheduled nor permitted to become due and payable on or
prior to the date on which the Obligations are scheduled to be due and payable
in full; and

(g) all Guarantees in respect of any of the foregoing.

For all purposes hereof, the Indebtedness shall include the Indebtedness of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation, limited partnership or limited liability company) in which a Person
is a general partner or a joint venturer, unless such Indebtedness is
Nonrecourse Indebtedness. Indebtedness shall not include the Indebtedness of
Sponsored REITs.

“Indemnified Taxes” means Taxes other than (i) Excluded Taxes and (ii) Other
Taxes imposed under non-US Law rather than US Law.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means goodwill, the purchase price of acquired assets in
excess of fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

12

 

“Interest Expense” means for the Consolidated Parties, without duplication,
total interest expense incurred (in accordance with GAAP), including capitalized
interest plus the Consolidated Parties’ Equity Percentage of the same for
Unconsolidated Affiliates.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Committed Loan, the last day of each Interest Period applicable to such Loan and
the Revolver Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Rate Committed Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Committed Loan (including
a Swing Line Loan), the last Business Day of each calendar month and the
Revolver Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Committed Loan, the period
commencing on the date such Eurodollar Rate Committed Loan is disbursed or
converted to or continued as a Eurodollar Rate Committed Loan and ending on the
date one, two, three or six months thereafter, as selected by the Borrower in
its Committed Loan Notice provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Committed Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Committed Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;

(iii) no Interest Period for a Revolver Committed Loan shall extend beyond the
Revolver Maturity Date; and

(iv) no Interest Period for a Term Committed Loan shall extend beyond the Term
Loan Maturity Date.

“Internal Control Event” means fraud that involves senior management of any
Borrower who has control over financial reporting, as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit.

13

 

“Joinder Documents” means the one or more joinder agreements in the form
attached hereto as Exhibit G to be executed by a Wholly-Owned Subsidiary which
is to become a Borrower after the Closing Date.

“Joint Venture” shall mean any Person in which a Consolidated Party owns an
Equity Interest, but that is not a Wholly-Owned Subsidiary of such Consolidated
Party. Sponsored REITS shall not be Joint Ventures.

“Joint Venture Projects” shall mean all Projects with respect to which a
Consolidated Party holds, directly or indirectly, an interest that is less than
100%. Projects owned by Sponsored REITS shall not be Joint Venture Projects.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolver
Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each lender from time to time party hereto as a result of (i)
such party’s execution of this Agreement as a “Lender” as of the Closing Date or
(ii) such party’s execution by joinder of an amendment to this Agreement to
increase the Aggregate Revolver Commitments pursuant to Section 2.16 hereof,
pursuant to which joinder such party agrees to be bound by the terms of this
Agreement as a “Lender” or (iii) such party being made a “Lender” hereunder by
virtue of an executed Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

14

 

“Letter of Credit Issuance Expiration Date” means the day that is seven (7) days
prior to the Revolver Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount up to ten percent (10%) of the
Aggregate Revolver Commitments. The Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Commitments.

“Leverage Ratio” means, at any time, Total Indebtedness divided by the Total
Asset Value, expressed as a percentage.

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other excepting any liens for taxes not yet due and payable),
charge, or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any other encumbrance on title to or
ownership of real property securing the payment of money, and any financing
lease having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement, if any, creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.17 of this Agreement, and any other documents,
instruments or agreements executed and delivered by any Borrower related to the
foregoing, including, without limitation, the Fee Letter but specifically
excluding that certain Mandate Letter and attached Summary of Terms dated August
24, 2012 by and among the Borrower, Administrative Agent and Arranger.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties or financial condition
of the Consolidated Parties (including without limitation, FSP), taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Documents or of the ability of
the Borrowers taken as a whole to perform their obligations under the Loan
Documents to which they are parties; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Borrower of any
Loan Document to which it is a party.

“Material Subsidiary” means, as of any date of determination, any Subsidiary
other than an Immaterial Subsidiary and as of the Closing Date, shall include
the Persons (other than FSP) shown on Schedule 1 attached hereto.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated successor by
merger to, Banc of America Securities LLC.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest.

“Mortgageability Amount” means the product of (a) Unsecured Indebtedness of the
Borrowers multiplied by (b) a debt constant based on a thirty (30) year,
mortgage-style principal amortization at an interest rate equal to the greatest
of (i) the 10 year Treasury Bill yield plus 300 basis points, (ii) 7.50% and
(iii) the one-month Eurodollar Rate plus the Eurodollar Rate margin specified in
the Applicable Rate as of the last day of the most recent calendar quarter.

15

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA and subject to Title IV of ERISA.

“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Property owned by any
Consolidated Party and for the most recently ended fiscal quarter of FSP for
which financial information has been, or simultaneously with such determination
will be, delivered to the Administrative Agent, the sum of the following
(without duplication and determined on a consistent basis with prior periods):
(a) rents and other revenues received or earned in the ordinary course from such
Property (including, without limitation, (i) revenues from the straight-lining
of rents; and (ii) proceeds of rent loss or business interruption insurance but
excluding pre-paid rents and revenues and security deposits except to the extent
applied in satisfaction of tenants’ obligations for rent) minus (b) all expenses
paid, excluding interest, and inclusive of an appropriate accrual for expenses
related to the ownership, operation or maintenance of such Property during the
respective period, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, as applicable, but specifically excluding general overhead expenses of
the Borrower or any Subsidiary and any property management fees) minus (c) the
Capital Reserves for such Property as of the end of such period minus
(d) without duplication an imputed management fee in the amount of 3% of the
gross revenues for such Property for such period.

“Nonrecourse Indebtedness” means Secured Indebtedness that is only recourse to
all assets of a Person as a result of customary exceptions to non-recourse
liability such as fraud, misapplication of funds, environmental indemnities, and
other similar exceptions and is otherwise contractually limited to specific
assets of a Person encumbered by a lien securing such indebtedness.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Loans and the Term Loan made by such Lender, substantially
in the form of Exhibits D-1 and D-2.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees under the Loan
Documents that accrue after the commencement by or against any Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

16

 

“Original Credit Agreement” means collectively, that certain Credit Agreement
dated as of February 22, 2011, as amended, among Borrower, Bank of America,
N.A., as administrative agent, and a syndicate of Lenders.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies imposed under U.S. Law
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except for any Excluded Taxes.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Liens” means (i) liens for taxes, assessments or governmental charges
unpaid and diligently contested in good faith by the Borrower or a Subsidiary
unless payment is required prior to the contesting of any such taxes and
provided no enforcement proceedings have been commenced with respect to any lien
filed in connection with such dispute and adequate reserves have been
established (or are adequately bonded) for such taxes, assessments or
governmental charges, (ii) liens for taxes, assessments or governmental charges
not yet due and payable, (iii) liens for labor, materials or supplies and any
other liens (exclusive of those securing Indebtedness) which do not materially
interfere with the use of the Properties comprising the Unencumbered Asset Pool
or the operation of the business of the Borrower and are either bonded or do not
exceed in the aggregate at any one time $5,000,000.00, (iv) liens in favor of a
Borrower or a Wholly-Owned Subsidiary in connection with a 1031 Property, (v)
liens deemed to occur by virtue of investments described in clause (d) of the
definition of Cash Equivalents; and (vi) with respect only to Properties not
comprising the Unencumbered Asset Pool and/or assets of or Equity Interests of
Excluded Subsidiaries, liens on property existing at the time of acquisition and
refinancing of such liens, liens securing Secured Indebtedness, liens on the
Equity Interests of Excluded Subsidiaries, and liens securing judgments not
constituting an Event of Default under Section 8.01(h), all in amounts complying
with the applicable financial covenants set forth in Section 7.11 hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees and not
excluded under Section 4 of ERISA.

17

 

“Platform” has the meaning specified in Section 6.02.

“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.

“Pro Forma Compliance Certificate” means a certificate in the form attached
hereto as Exhibit E-2.

“Projects” shall mean any and all parcels of real property owned by any
Consolidated Party or with respect to which the Consolidated Party owns an
interest (whether directly or indirectly) on which are located improvements with
a gross leasable area in excess of 50,000 square feet or with respect to which
construction and development of such improvements are under development.

“Projects Under Development” means any Project under development by any
Consolidated Party (a) classified as construction in progress on FSP’s quarterly
financial statements; or (b) as to which a certificate of occupancy has not been
issued.

“Properties” means, as of any date of determination, interests in real property,
together with all improvements thereon, owned by any Borrower or any
Consolidated Party, as applicable; and “Property” means any one of them.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property of a Consolidated
Party, including the movement of any Hazardous Materials through or in the air,
soil, surface water, groundwater, of any Property of a Consolidated Party.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b)  with respect
to an L/C Credit Extension, a Letter of Credit Application, and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having at
least 66 2/3% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
at least 66 2/3% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided, that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

18

 

“Requirements” means any law, ordinance, code, order, rule or regulation of any
Governmental Authority relating in any way to the acquisition, ownership,
construction, use, occupancy and operation of the Properties comprising the
Unencumbered Asset Pool.

“Responsible Officer” means (a) the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
general counsel or controller of FSP or the president of FSP Property Management
LLC, and (b) solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or assistant secretary of FSP, and (c)
solely for purposes of notices given pursuant to Article II, any other officer
of FSP so designated by any of the foregoing officers in a notice to
Administrative Agent and (d) solely for purposes of the delivery of any covenant
compliance and/or absence of default certifications pursuant to Sections 4.01,
4.02, 6.02(a), 6.12(b) and 6.12(c), the chief executive officer, president,
chief financial officer or treasurer of FSP. Any document delivered hereunder
that is signed by a Responsible Officer shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of a Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (excluding any payment of
dividends or other distributions by FSP based on FSP’s good faith estimate of
its projected or estimated taxable income or otherwise as necessary to retain
FSP’s status as a REIT, to meet the distribution requirements of Section 857 of
the Internal Revenue Code or to eliminate any Taxes to which FSP would otherwise
be subject), (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of the Equity Interests of any Consolidated Party, now or hereafter
outstanding, and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of the Equity Interests of any Consolidated Party, now or hereafter outstanding.

“Revolver Committed Loan” has the meaning specified in Section 2.01(a).

“Revolver Extended Maturity Date” means September 27, 2017.

“Revolver Initial Maturity Date” means September 27, 2016.

“Revolver Loan Commitment” means, as to each Lender, such Lender’s obligation to
make a Revolving Loan pursuant to Section 2.01(a), in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule 2.01 as such
Lender’s “Revolver Loan Commitment” as may be amended pursuant to Section 2.16.

“Revolver Maturity Date” means the later of (a) the Revolver Initial Maturity
Date and (b) if maturity is extended pursuant to Section 2.15, the Revolver
Extended Maturity Date; provided, however, that, in each case, if such date is
not a Business Day, the Revolver Maturity Date shall be the next preceding
Business Day.

“Revolving Loan(s)” means a loan(s) made by a Lender to the Borrower pursuant to
Section 2.01(a).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means all Indebtedness of a Person that is secured by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest.

“Secured Recourse Indebtedness” means Secured Indebtedness in respect of which
recourse for payment is to all assets of a Person, provided that Secured
Indebtedness that is only recourse to all assets of a Person as a result of
customary exceptions to non-recourse liability such as fraud, misapplication of
funds, environmental indemnities, and other similar exceptions shall not be
deemed to be Secured Recourse Indebtedness.

19

 

“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interests in trusts, membership interests in limited liability
companies and other Equity Interests in entities (other than consolidated
Subsidiaries, unconsolidated Subsidiaries and Sponsored REITS, and other than
property that is included as “Cash Equivalents,” “Cash” or “Marketable
Securities” on FSP’s balance sheet). The value of Securities Holdings shall be
calculated on the basis of the lower of cost or market value as shown on FSP’s
balance sheet.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Sponsored REIT” shall have the same meaning as such term is used in FSP’s
filings with the SEC. For the avoidance of doubt, a “Sponsored REIT” shall
include a Subsidiary of FSP during the period prior to its syndication.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers. Sponsored REITs shall not be considered Subsidiaries.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement used to document
transactions of the type set forth in clause (a) hereof (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender) or any
independent valuation source reasonably acceptable to the Administrative Agent
(Administrative Agent agrees that Chatham Financial is a reasonably acceptable
independent valuation source).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

20

 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Sublimit” means an amount up to ten percent (10%) of the Aggregate
Revolver Commitments. The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Commitments.

“Syndication Agent” means RBS Citizens, National Association, Regions Bank and
Bank of Montreal, each in its capacity as syndication agent, or any successor
syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taking” means any condemnation for public use of, or damage by reason of, the
action of any Governmental Authority, or any transfer by private sale in lieu
thereof, either temporarily or permanently.

“Tangible Net Worth” means, for the Consolidated Parties as of any date of
determination, the excess of Total Assets over Total Liabilities, and less the
sum of:

(a)     the total book value of all assets of the Borrower properly classified
as Intangible Assets; plus

(b)     all amounts representing any write-up in the book value of any assets of
the Borrower resulting from a revaluation thereof subsequent to the balance
sheet date; plus

(c)     to the extent otherwise includable in the computation of Tangible Net
Worth, any subscriptions receivable.

Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Committed Loan” has the meaning specified in Section 2.01(b).

“Term Loan” means the term loan made by the Lenders to the Borrower pursuant to
Section 2.01(b).

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make a Term Loan on the Closing Date pursuant to Section 2.01(b), in an amount
up to, but not exceeding, the amount set forth for such Lender on Schedule 2.01
as such Lender’s “Term Loan Commitment”.

“Term Loan Maturity Date” means September 27, 2017.

“Threshold Amount” means without duplication (a) with respect to Nonrecourse
Indebtedness, such Indebtedness having an aggregate outstanding principal amount
of at least $40,000,000 individually or when aggregated with all such
Indebtedness and (b) with respect to any other Indebtedness of such Person, such
Indebtedness having an aggregate outstanding principal amount of at least
$20,000,000 individually or when aggregated with all such Indebtedness. For
clarification purposes, no Indebtedness and no Guarantee shall be attributed to
any Person hereunder (for purposes of determination of the Threshold Amount of
Indebtedness of a Person, including whether or not such Indebtedness is
Nonrecourse Indebtedness unless such Person is the borrower, guarantor or
primary obligor thereof and, if a guarantor, such Indebtedness or Guarantee, as
applicable, shall be deemed to be in the amount of such guaranty (and shall
exclude any and all guaranties that are not in liquidated amounts).

21

 

“Total Assets” means all assets of the Consolidated Parties determined in
accordance with GAAP.

“Total Asset Value” means, without duplication, for the most recently ended
fiscal quarter of FSP, with respect to the Consolidated Parties on a
consolidated basis, the sum of (a) the quotient of annualized NOI for such
fiscal quarter minus the aggregate amount of NOI attributable to each Property
sold or otherwise disposed of during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired during the last four fiscal
quarters, divided by the Capitalization Rate plus (b) the acquisition cost of
each Property acquired during such prior four fiscal quarters, plus (c)
unrestricted cash and Cash Equivalents, plus (d) the book value of unimproved
land holdings, plus (e) the book value of construction in progress, plus (f) the
carrying value of performing mortgage loans to Sponsored REITs, plus (g) the
carrying value of preferred stock investments in Sponsored REITs as shown on
FSP’s financial statements.

“Total Indebtedness” means all Indebtedness of the Consolidated Parties
determined on a consolidated basis plus the Consolidated Parties’ Equity
Percentage of Indebtedness of Unconsolidated Affiliates.

“Total Liabilities” means all liabilities of the Consolidated Parties determined
in accordance with GAAP.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Secured Indebtedness” means, all Indebtedness of the Consolidated Parties
that is secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security interest, and the Consolidated Parties’ Equity Percentage of the above
of Unconsolidated Affiliates.

“Type” means with respect to a Committed Loan, its character as a Base Rate
Committed Loan or a Eurodollar Rate Committed Loan.

“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity that is an Affiliate of such Person, the accounts of
which would not be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with full consolidation method GAAP as of such date. Unless otherwise
specified, all references herein to “Unconsolidated Affiliate” or to
“Unconsolidated Affiliates” shall refer to an Unconsolidated Affiliate or
Unconsolidated Affiliates of the Consolidated Parties. Unconsolidated Affiliates
shall not include any Sponsored REIT.

“Unencumbered Asset Pool” shall be comprised of Properties that meet the
following criteria:

1.The Property is 100% fee owned (or ground leased) by a Borrower or any 1031
Intermediary (ground leases to be Financeable Ground Leases approved by the
Administrative Agent in its reasonable discretion, provided, however, that
ground leases of real property ancillary to the primary use of a Property (such
as a ground lease of parking facilities ancillary to a Property owned in fee by
a Borrower) shall not require approval by the Administrative Agent);

2.The Property is primarily an industrial, office, flex, or apartment property;

3.The Property is located in the continental United States;

4.The Property or ownership thereof is not subject to any Liens or Negative
Pledges (other than pursuant to the Loan Documents) except for liens specified
in subsections (i)-(v), inclusive, of the definition of Permitted Liens.

5.The Borrower has the right to sell, transfer or dispose of such Property,
provided that if any such Property is subject to a Financeable Ground Lease
approved by Administrative Agent the Borrower shall be deemed to have the right
to sell, transfer or dispose of such Property if the lessor is required to
approve of or consent to any sale, transfer or disposition based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee; and

22

 

6.The Property is free of all structural defects or major architectural
deficiencies, title defects, Environmental Liability or other adverse matters
that would materially impair the value of the Property.

“Unencumbered Asset Value” means, without duplication, for the most recently
ended fiscal quarter of FSP, with respect to the Unencumbered Asset Pool, the
sum of (a) the quotient of annualized Unencumbered NOI for such fiscal quarter
minus the aggregate amount of NOI attributable to each Property sold or removed
from the Unencumbered Asset Pool during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired or added to the
Unencumbered Asset Pool during the last four fiscal quarters, divided by the
Capitalization Rate, plus (b) the acquisition cost of each Property acquired or
added to the Unencumbered Asset Pool during such prior four fiscal quarters. For
the purposes of calculating the Unencumbered Asset Value, the value of any one
Property in the Unencumbered Asset Pool may not exceed 20% of the aggregate
value of the Unencumbered Asset Pool.

“Unencumbered NOI” means, the Net Operating Income from the entire Unencumbered
Asset Pool for the fiscal quarter most recently ending.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unsecured Indebtedness” means all Indebtedness which is not secured by a Lien
on any property.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise specifically noted, each reference to
“Wholly-Owned Subsidiary” contained herein shall be to Subsidiaries of the
Consolidated Parties meeting the qualifications noted above. Sponsored REITs
shall not be considered Wholly-Owned Subsidiaries.

“1031 Intermediary” means a Person in such person’s capacity as an intermediary
or accommodation holder in connection with an exchange of property by a Borrower
or a Wholly-Owned Subsidiary intended to qualify under Section 1031 of the Code.

“1031 Property” means a property whose legal title or other indicia of ownership
is held by a 1031 Intermediary for the benefit of any Borrower or a Wholly-Owned
Subsidiary as part of a 1031 tax exchange intended to qualify under Section 1031
of the Code.

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

23

 

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)     All references herein to the “knowledge” of the Borrower shall be deemed
to mean the actual knowledge of the chief executive officer, president, chief
financial officer, treasurer, secretary, assistant secretary, chief operating
officer or general counsel of FSP.

(e)     The term Borrower shall be deemed to include each Borrower individually
and collectively and all definitions, representations, warranties, covenants,
rights and remedies provided for herein apply to each Borrower individually and
collectively except as the context otherwise provides. Further, any and all
references to Obligations shall mean and refer to the joint Obligations of each
Borrower to the Lenders, L/C Issuer and Swing Line Lender. Any and all Credit
Extensions hereunder shall be advanced to one of the Borrowers but shall
represent an Obligation of all of the Borrowers to the Lenders, L/C Issuer and
Swing Line Lender.

1.03     Accounting Terms. Generally, all accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect on the date of
this Agreement (subject to subsection (a) below) from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(a)     Changes in GAAP. If at any time any change in GAAP (or any requirement
with respect to adoption of International Financial Reporting Standards) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (or any requirement with respect to adoption of
International Financial Reporting Standards) (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein (or prior to such requirement with respect to adoption of
International Financial Reporting Standards) and (ii) Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or before and after
giving effect to such requirement with respect to adoption of International
Financial Reporting Standards).

24

 

(b)     Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and their Subsidiaries or to
the determination of any amount for the Borrower and their Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that any Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07     Borrower Agent. Each Borrower hereby appoints FSP as agent for the
Borrower to execute, on behalf of the Borrower, documents, instruments and
agreements in connection with this credit facility, including, without
limitation, documents, instruments and agreements required for the
administration of the Loan, receiving Credit Extensions and exercising interest
rate selections and to receive all notices required to be given to the Borrower
under the Loan Documents. Each Borrower shall be jointly and severally obligated
for the Obligations and shall be bound by all actions taken by FSP in connection
with the Credit Extensions and the Obligations. Any Credit Extension received by
FSP shall be deemed to have been received by each Borrower.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01     Committed Loans.

(a)     Subject to the terms and conditions set forth herein, each Lender
severally agrees to make revolving loans (each such loan, a “Revolver Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolver Loan Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the
Outstanding Amount of Revolver Committed Loans and Swing Line Loans and L/C
Obligations shall not exceed the Aggregate Revolver Commitments and (ii) the
Total Outstandings owed to any Lender shall not exceed such Lender’s Commitment.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.06, and reborrow under this Section 2.01. Revolver Committed
Loans may be Base Rate Committed Loans or Eurodollar Rate Committed Loans, as
further provided herein.

(b)     Subject to the terms and conditions set forth herein, on the Closing
Date, each Lender severally agrees to make a term loan (each such loan, a “Term
Committed Loan”) to the Borrower in the aggregate principal amount equal to the
Lender’s Term Loan Commitment. As long as no Event of Default occurs, the Term
Loan shall mature on the Term Loan Maturity Date. The Borrower may not reborrow
any portion of the Term Loan once repaid. Term Committed Loans may be Base Rate
Committed Loans or Eurodollar Rate Committed Loans, as further provided herein.

25

 

2.02     Borrowings, Conversions and Continuations of Committed Loans.

(a)     Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Committed Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans, and (ii) on the requested date of
any Borrowing of Base Rate Committed Loans. Each telephonic or email notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Committed
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Sections 2.04(c) and 2.05(c),
each Borrowing of or conversion to Base Rate Committed Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, a one (1) month Eurodollar
Rate Committed Loan. Any such automatic conversion to one (1) month Eurodollar
Rate Committed Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Committed
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Committed Loans in any such Committed Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans (provided, however, that in the case of
Borrowings of Eurodollar Committed Loans, such notice shall be given to each
Lender not later than 11:00 a.m. two Business Days prior to the requested date
of such Borrowing), and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Committed Loans described
in the preceding subsection. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c)     Except as otherwise provided herein, a Eurodollar Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Committed Loan. During the existence of a Default, the
Required Lenders may elect not to permit any Loans to be made as, converted to
or continued as Eurodollar Rate Committed Loans.

(d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Committed Loans upon determination of such interest rate. At any time that
Base Rate Committed Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

26

 

(e)     After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than six Interest Periods in
effect with respect to Eurodollar Rate Committed Loans.

2.03     Intentionally Omitted.

2.04     Letters of Credit.

(a)     The Letter of Credit Commitment.

(i)     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Issuance Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or for the account of the Borrower on behalf of a
Subsidiary and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Outstanding
Amount of Revolver Committed Loans and Swing Line Loans and L/C Obligations
shall not exceed the Aggregate Revolver Commitments, (y) the aggregate
Outstanding Amount of the Revolver Committed Loans of any Lender, plus such
Lender’s Applicable Revolver Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolver Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolver Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii)     The L/C Issuer shall not issue any Letter of Credit, if:

(A)     subject to Section 2.04(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)     the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Issuance Expiration Date, except the expiry date of the
requested Letter of Credit may occur up to twelve (12) months following the
Letter of Credit Issuance Expiration Date provided Borrower has, at least thirty
(30) days prior to such Letter of Credit Issuance Expiration Date, fully Cash
Collateralized such Letter of Credit in accordance with Section 2.17(a) hereof.

(iii)     The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

27

 

(B)     the issuance of the Letter of Credit would violate one or more written
policies of the L/C Issuer applicable to letters of credit generally;

(C)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;

(D)     the Letter of Credit is to be denominated in a currency other than
Dollars;

(E)     any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the Borrower
or such Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.18(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion; or

(F)     the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

28

 

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. The Administrative Agent will provide
any Letter of Credit Application received by the Administrative Agent to the
Lenders. Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Revolver Percentage times the amount of such Letter of Credit.

(iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Issuance Expiration
Date or, if such Letter of Credit has been fully Cash Collateralized in
accordance with Section 2.17(a) hereof on or prior to the date that is thirty
(30) days prior to the Revolver Maturity Date, the date which is up to twelve
(12) months following such Letter of Credit Issuance Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension (but only if such
election is consistent with the terms of the applicable Letter of Credit and the
Borrower would not be entitled to the issuance of such Letter of Credit in its
revised form (as extended) under the terms hereof) or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment and the Administrative Agent will provide such copies to the Lenders.

(c)     Drawings and Reimbursements; Funding of Participations.

29

 

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. (or, in
the event the Borrower has not been notified of such drawing prior to such time,
within 2 hours of receipt of such notice) on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Revolver
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Committed Borrowing of a Revolver Committed Loan of Base Rate
Committed Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Committed Loans, but subject
to the amount of the unutilized portion of the Aggregate Revolver Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)     Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolver Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of a Revolver Committed Loan of Base Rate Committed
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate from and after the
date that is five (5) days after the date of such demand. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.04.

(iv)     Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Revolver
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v)     Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

30

 

(vi)     If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d)     Repayment of Participations.

(i)     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will promptly distribute to such
Lender its Applicable Revolver Percentage thereof in the same funds as those
received by the Administrative Agent.

(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Revolver Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

31

 

(v)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary, provided that nothing in this subsection (e) shall impair the rights
of the Borrower under subsection (f).

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)     Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(h)     Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable Revolver
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate per annum times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.04 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Revolver Percentages allocable to such Letter of Credit
pursuant to Section 2.18(a)(iv), with the balance of such fee, if any, payable
to the L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the date on which such
Letter of Credit expires or is drawn on in accordance with the terms hereof and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

32

 

(i)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit equal to the greater of (A)
$1,500 per Letter of Credit on the date of issuance of the applicable Letter of
Credit and, if applicable, each renewal date for such Letter of Credit and (B)
0.125% per annum of the issued and undrawn amount of such Letter of Credit,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the date on which such Letter of
Credit expires in accordance with the terms hereof and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.05     Swing Line Loans.

(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolver Percentage
of the Outstanding Amount of Revolver Committed Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of the Swing Line
Lender’s Revolver Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Outstanding Amount of Revolver Committed Loans and
Swing Line Loans and L/C Obligations shall not exceed the Aggregate Revolver
Commitments, and (ii) the aggregate Outstanding Amount of the Revolver Committed
Loans of any Lender (other than the Swing Line Lender), plus such Lender’s
Applicable Revolver Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolver Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Revolver Loan Commitment,
and provided, further, that (A) the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan and (B) Swing Line
Loans may not be outstanding for more than ten (10) total Business Days (in the
aggregate) during any calendar month period. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.05, prepay under Section 2.06, and reborrow under this
Section 2.05. Each Swing Line Loan shall be a Base Rate Committed Loan.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Revolver Percentage times the
amount of such Swing Line Loan.

33

 

(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c)     Refinancing of Swing Line Loans.

(i)     The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Revolving Loan Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Revolver
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Committed Loans, but
subject to the unutilized portion of the Aggregate Revolver Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Revolver Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral provided
for this purpose for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 3:00 p.m. on the day specified in such Committed
Loan Notice provided the Lenders have received a copy of the Committed Loan
Notice by 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.05(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.

(iii)     If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

34

 

(iv)     Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d)     Repayment of Participations.

(i)     At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will promptly
distribute to such Lender its Applicable Revolver Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Revolver Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Revolver
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolver Percentage shall be solely for the account of the Swing Line Lender.

(f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.06     Prepayments.

(a)     The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) two Business Days prior
to any date of prepayment of Eurodollar Rate Committed Loans and (B) on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment, whether such prepayment shall be of a Revolving Loan
or a Term Loan, and the Type(s) of Committed Loans to be prepaid and, if
Eurodollar Rate Committed Loans are to be prepaid, the Interest Period(s) of
such Loans. If Borrower shall fail to notify if the prepayment shall be a
Revolving Loan or a Term Loan, then the prepayment shall be deemed to be of a
Revolving Loan. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Committed Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05, if any. Subject to Section 2.18, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

35

 

(b)     The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)     If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately upon demand
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(c) unless after the prepayment in full of the Committed Loans and
Swing Line Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.

2.07     Termination or Reduction of Revolver Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Revolver
Commitments, or from time to time permanently reduce the Aggregate Revolver
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Aggregate
Revolver Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Revolver Commitments shall be applied to the
Commitment of each Lender according to its Applicable Revolver Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Revolver Commitments shall be paid on the effective date of such termination.

2.08     Repayment of Loans.

(a)     The Borrower shall repay to the Lenders on the Revolver Maturity Date
the aggregate principal amount of Revolver Committed Loans outstanding on such
date.

(b)     The Borrower shall repay to the Lenders on the Term Loan Maturity Date
the aggregate principal amount of Term Committed Loans outstanding on such date.

(c)     The Borrower shall repay each Swing Line Loan on the earliest to occur
of (i) the date five (5) Business Days after such Loan is made; (ii) the date,
if any, in a given calendar month on which Swing Line Loans have been
outstanding hereunder for ten (10) total Business Days (in the aggregate) during
such calendar month and (iii) the Revolver Maturity Date.

(d)     The Borrower shall Fully Satisfy all other Obligations (to the extent
not specified in subsections 2.08(a), 2.08 (b) or 2.08(c) above) on or prior to
the earlier of (i) the date on which payment of such Obligations are required to
be paid pursuant to the terms hereof or of the other Loan Documents, and (ii)
the later of (1) the Revolver Maturity Date, and (2) the Term Loan Maturity
Date; provided, however, that L/C Obligations that have been fully Cash
Collateralized as of the date that is thirty (30) days prior to the Letter of
Credit Issuance Expiration Date in accordance with Section 2.17(a) hereof may
remain outstanding for a period of up to twelve (12) months following the
Revolver Maturity Date (subject to the earlier expiration of such L/C
Obligations pursuant to the terms of the applicable Letter of Credit).

2.09     Interest.

(a)     Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the applicable Eurodollar Rate margin
identified in the definition of Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
applicable Base Rate margin identified in the definition of Applicable Rate and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the applicable Base Rate margin identified in the definition
of Applicable Rate.

36

 

(b)     i)     If any amount of principal of any Loan is not paid within five
(5) days after the date when due (other than at the Revolver Maturity Date,
whether at stated maturity or by acceleration, as to which such five (5) day
period shall not apply), such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid within five (5) days after the date
when due (other than at the Revolver Maturity Date, whether at stated maturity
or by acceleration, as to which such five (5) day period shall not apply), then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)     Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.10     Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.04:

(a)     Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the applicable facility fee percentage identified in the definition
of Applicable Rate per annum times the actual daily amount of the Aggregate
Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18. The facility fee shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b)     Other Fees.

(i)     Without duplication of the requirements hereof, the Borrower shall pay
to the Administrative Agent, and MLPF&S, for their own respective account fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever
unless mutually agreed by the parties to the Fee Letter.

37

 

(ii)     Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing (and approved by MLPF&S and Administrative
Agent) in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

2.11     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)     All computations of interest for Base Rate Committed Loans (including
Base Rate Committed Loans determined by reference to the Eurodollar Rate) shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b)     If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Sections 2.04(c)(iii), 2.04(h) and 2.09(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive for a period of two
fiscal quarters of FSP beyond the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

2.12     Evidence of Debt.

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)     In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.13     Payments Generally; Administrative Agent’s Clawback.

38

 

(a)     General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office and if such payments by Borrower are made to
Administrative Agent by 1:00 p.m., the Administrative Agent will distribute such
funds to Lenders specified in this Section 2.13(a) on that same Business Day.
All payments received by the Administrative Agent after 1:00 p.m. shall be
deemed received on the next succeeding Business Day (and shall be distributed to
the Lenders in accordance with this Section 2.13(a) on such next succeeding
Business Day) and any applicable interest or fee shall continue to accrue. If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b)     ii)     Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Committed Loans (or,
in the case of any Committed Borrowing of Base Rate Committed Loans, prior to
12:00 noon on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Committed Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Committed Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

39

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c), except as provided in Section
2.18(a)(iv).

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)     the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

2.15     Extension of Revolver Maturity Date.

(a)     Initial Revolver Maturity Date. Subject to extension pursuant to the
terms and conditions set forth in clause (b) of this Section 2.15 and subject to
the provisions of clause (c) of this Section 2.15, the Revolver Maturity Date
shall be the Revolver Initial Maturity Date.

(b)     Extended Revolver Maturity Date Option. Not more than 90 days and not
less than 30 days prior to the Revolver Initial Maturity Date, the Borrower may
request in writing that the Lenders extend the term of this Agreement to the
Revolver Extended Maturity Date. Such extension option shall be subject solely
to the satisfaction of the following requirements:

40

 

(i)     at the Revolver Initial Maturity Date, there shall not exist any Default
or Event of Default;

(ii)     the Borrower shall, on the Revolver Initial Maturity Date, deliver to
the Administrative Agent a certificate of each Borrower dated as of the Revolver
Initial Maturity Date (in sufficient copies for each Lender) signed by a
Responsible Officer (A) certifying and attaching the resolutions adopted by such
Borrower approving or consenting to such extension, and (B) certifying and
attaching an update to Schedule 5.13 setting forth a complete and accurate list
of all Sponsored REITS of Borrower, and (C) certifying that, before and after
giving effect to such extension, (1) the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects on and as of the Revolver Initial Maturity Date, except (x) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and (y) except that for purposes of this Section 2.15,
(I) the representations and warranties contained in subsections (a), (b) and (c)
of Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01; and (II) the
representations and warranties contained in Section 5.13 shall be deemed to
refer to the most recent update to Schedule 5.13 furnished pursuant to Sections
2.15 and 6.02(a)(ii), and shall be true and correct in all material respects as
of the effective date of such update, and (III) the representations and
warranties contained in the first and second sentences of Section 5.21 shall be
deemed to refer to the most recent update to Schedule 5.21 furnished pursuant to
Section 6.02(a)(i), and shall be true and correct in all material respects as of
the effective date of such update, and (2) no Default or Event of Default
exists; and

(iii)     the Borrower shall, at the Revolver Initial Maturity Date, deliver to
the Administrative Agent (for the pro rata benefit of the Lenders based on their
respective Commitments) an extension fee equal to twenty hundredths of one
percent (0.20%) of the then-existing Aggregate Revolver Commitments (whether
funded or unfunded), provided, however, that the Commitment of a Defaulting
Lender shall be excluded from the Aggregate Commitments upon which the extension
fee is calculated to the extent that such Defaulting Lender’s Commitment has not
been reallocated to or assumed by the non-Defaulting Lenders (the “Excluded
Commitment”), and provided, further that, without duplication of any amounts
paid by Borrower, to the extent such Defaulting Lender ceases to be a Defaulting
Lender, Borrower shall deliver to the Administrative Agent, within ten days of
written notice from Administrative Agent, a fee for payment to such Defaulting
Lender equal to the product of (x) twenty hundredths of one percent (0.20%) of
the Excluded Commitment multiplied by (y) a ratio the numerator of which is the
number of days remaining to the Revolver Extended Maturity Date from the date
the Defaulting Lender ceases to be a Defaulting Lender and the denominator of
which is 365.

(c)     Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary.

2.16     Increase in Commitments.

(a)     Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time request an increase in the Aggregate Revolver Commitments
by an amount (for all such requests, in the aggregate) not exceeding
$250,000,000; provided that (I) any such request for an increase shall be in a
minimum amount of $25,000,000, and (II) the Borrower may make a maximum of three
(3) such requests. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders). Any
increase of the Aggregate Revolver Commitments pursuant to this Section 2.16
shall be subject to the agreement of one or more Lenders or Eligible Assignees
(who may or may not then be a Lender hereunder) to provide such increased
Revolver Loan Commitments pursuant to the terms hereof.

41

 

(b)     Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolver Loan Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Revolver Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolver Loan Commitment.

(c)     Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld, conditioned or delayed), the Borrower and/or MLPF&S may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Borrower, Administrative
Agent and their respective counsel. Arranger shall use its best efforts to
procure such additional or increased Revolver Loan Commitments, and facilitate
such increase in the Aggregate Revolver Commitments, and Borrower shall
reasonably cooperate with Arranger to obtain new Commitments to support any such
increase in the Revolver Loan Commitments, provided that Borrower will
coordinate all such efforts (including, without limitation, any communications
(written, electronic or oral) with any prospective lending source) through the
Arranger. In no event shall any Lender be obligated to provide an additional
Revolver Loan Commitment.

(d)     Effective Date and Allocations. If the Aggregate Revolver Commitments
are increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer
(i) certifying and attaching the resolutions adopted by such Borrower approving
or consenting to such increase, and (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except (1) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and (2) except that for purposes of this Section 2.16, (x) the
representations and warranties contained in subsections (a), (b) and (c) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01; and (y) the
representations and warranties contained in Section 5.13(a) shall be deemed to
refer to the most recent update to Schedule 5.13(a) furnished pursuant to
Section 6.02(a)(ii) and shall be true and correct in all material respects as of
the effective date of such update, (z) the representations and warranties
contained in the first and second sentences of Section 5.21 shall be deemed to
refer to the most recent update to Schedule 5.21 furnished pursuant to Section
6.02(a)(i), and shall be true and correct in all material respects as of the
effective date of such update, and (B) no Default or Event of Default exists.
The Borrower shall prepay any Revolver Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolver Committed
Loans ratable with any revised Applicable Revolver Percentages arising from any
nonratable increase in the Revolver Loan Commitments under this Section. The
Applicable Revolver Percentages of the Lenders shall be recalculated
concurrently with the effectiveness of any increase in the Aggregate Revolver
pursuant to this Section 2.16.

(f)     Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary. Without limiting the foregoing, an increase in
Aggregate Revolver Commitments pursuant to this Section 2.16 and any amendments
to this Agreement made to evidence such increase shall not require the consent
of any Lender not participating in such increase.

2.17     Cash Collateral.

42

 

(a)     Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing which Borrower has not reimbursed in the time and in the manner
required by this Agreement, or (ii) if, as of the Letter of Credit Issuance
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of the applicable L/C Obligations. At any time that there
shall exist a Defaulting Lender, within 3 Business Days after the request of the
Administrative Agent or any L/C Issuer or Swing Line Lender with Fronting
Exposure (or to the extent such request is made by such L/C Issuer or Swing Line
Lender, within such greater number of Business Days as such L/C Issuer and Swing
Line Lender with Fronting Exposure and the Administrative Agent, to the extent
it has Fronting Exposure with respect to Swing Line Loans, at such time may
agree in their discretion), the Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
applicable to such Defaulting Lender (after giving effect to Section 2.18(a)(iv)
and any Cash Collateral provided by the Defaulting Lender).

(b)     Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. The Borrower, and
to the extent provided by any Lender, such Lender, shall grant (and subject to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
shall agree to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Borrower shall not be released during the continuance of a Default or an Event
of Default (and following application as provided in this Section 2.17 may, to
the extent there exists an Event of Default, be otherwise applied in accordance
with Section 8.03), and (y) the Person providing Cash Collateral and the L/C
Issuer or Swing Line Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

2.18     Defaulting Lenders.

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)     Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

43

 

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement, provided that if an Event of Default
exists, such payment shall be applied in accordance with Section 8.03; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)     Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable
Revolver Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided Cash Collateral pursuant to Section 2.04,
Section 2.05, Section 2.17, or Section 2.18(a)(ii), as applicable (and the
Borrower shall (A) be required to pay to each of the L/C Issuer and the Swing
Line Lender, as applicable, the amount of such fee allocable to its Fronting
Exposure arising from that Defaulting Lender and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.04(h).

(iv)     Reallocation of Applicable Revolver Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.04 and 2.05, the “Applicable Revolver Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists, provided that, on any
date thereafter during such period, to the extent that such Default or Event of
Default has been cured or waived, such reallocation shall occur as of such later
date; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

44

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their applicable Applicable
Percentages (without giving effect to Section 2.18(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01     Taxes.

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. iii) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Indemnified Taxes. If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Taxes, such Taxes
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, taking account the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)     If the Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Law, and (C)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c)     Tax Indemnifications. iv) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) withheld or deducted
by the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. If the Borrower determines in its good faith
judgment that a reasonable basis exists for contesting an Indemnified Tax, the
Administrative Agent and each Lender shall reasonably cooperate, at no cost or
expense to Administrative Agent or Lender, with the Borrower in challenging such
Indemnified Tax; provided that neither the Administrative Agent nor any Lender
shall be required to make

45

 

available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after written demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required by clause (ii) of this subsection;
provided that, such Lender or the L/C Issuer, as the case may be, shall
indemnify the Borrower to the extent of any payment the Borrower makes to the
Administrative Agent pursuant to this sentence. Any claim against the Borrower
pursuant to this Section must be made within 180 days of the payment by the
Administrative Agent or the Lender to which such claim relates and must provide
reasonable detail regarding the amount of the claim and the reason thereof. A
reasonably detailed certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

(ii)     Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after written demand therefor, against any and all Excluded Taxes attributable
to such Lender or the L/C Issuer, as the case may be, and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). A reasonably detailed
certificate as to the amount of such payment or liability delivered to any
Lender or the L/C Issuer by the Administrative Agent or the Borrower shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d)     Evidence of Payments. As soon as practicable, after any payment of Taxes
by the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

(e)     Status of Lenders; Tax Documentation. v) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii)     Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A)     any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

46

 

(B)     each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(I)     executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party and/or certifying non-U.S. status,

(II)     executed originals of Internal Revenue Service Form W-8ECI,

(III)     executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V)     executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii)     Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender fails to comply with any
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their respective obligations, if any, under FATCA and to determine
that such Lender has complied with such applicable requirements or to determine
the amount to withhold from payment to such Lender; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender has
complied with any necessary requirements to establish an exemption from
withholding under FATCA. To the extent that the relevant documentation provided
pursuant to this paragraph is rendered obsolete or inaccurate in any material
respect as a result of changes in circumstances with respect to the status of a
Lender or L/C Issuer, such Lender or L/C Issuer shall, to the extent permitted
by applicable Law, deliver to the Borrower and the Administrative Agent revised
and/or updated documentation sufficient for the Borrower and the Administrative
Agent to confirm such Lender’s or such L/C Issuer’s compliance with their
respective obligations under FATCA

47

 

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Committed Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Committed Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Committed
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Committed
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Committed Loans of such Lender to Base
Rate Committed Loans (the interest rate on which Base Rate Committed Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Committed Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurodollar Rate Committed Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts referenced
pursuant to Section 3.05, if any.

3.03     Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Committed
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Committed Loan,
(b) adequate and reasonable means do not exist for determining the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Base Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Committed Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Committed Loans shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Committed
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Committed Loans in the amount
specified therein.

48

 

3.04     Increased Costs.

(a)     Increased Costs Generally. If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

(ii)     subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Committed Loan made by it, or change the
basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii)     impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Committed Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that the Borrower
shall not be liable to any Lender or L/C Issuer for costs incurred more than one
hundred eighty (180) days prior to receipt by the Borrower of the certificate
referred to in clause (c) below from such Lender or L/C Issuer.

(b)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time, to
the extent that such reduction in rate of return is not reflected n the Base
Rate or the Eurodollar Rate, the Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered; provided that the Borrower shall not be
liable to any Lender or L/C Issuer for costs incurred more than one hundred
eighty (180) days prior to receipt by the Borrower of the certificate referred
to in clause (c) below from such Lender or L/C Issuer. Each Lender and the L/C
Issuer shall allocate such cost increases among its customers in good faith and
on an equitable basis.

(c)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

49

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05     Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Committed Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Committed Loan on the date or in the amount notified by the
Borrower; or

(c)     any assignment of a Eurodollar Rate Committed Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Committed Loan was in
fact so funded.

3.06     Mitigation Obligations; Replacement of Lenders.

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(b)     Replacement of Lenders. If any Lender requests compensation under
Sections 3.04 or 3.05, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if a Lender gives notice under Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.

50

 

3.07     Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01     Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)     fully executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and FSP;

(ii)     a Note for the Revolving Loans and the Term Loan executed by the
Borrower in favor of each Lender requesting a Note;

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower is a party;

(iv)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that each Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

(v)     a favorable opinion of counsel to the Borrower (on behalf of each
Borrower with the exception of FSP Forest Park IV NC Limited Partnership)
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit B;

(vi)     a certificate signed by a Responsible Officer certifying (A) that each
Consolidated Party is in compliance in all material respects with all existing
contractual financial obligations except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect, (B) all governmental,
shareholder and third party consents and approvals necessary for the Borrower to
enter into the Loan Documents and perform thereunder, if any, have been
obtained, except where the failure to obtain would not reasonably be expected to
have a Material Adverse Effect, (C) immediately after giving effect to this
Agreement, the other Loan Documents and all the transactions contemplated
therein to occur on such date, (1) to such Responsible Officer’s knowledge, no
Default or Event of Default exists, (2) all representations and warranties
contained herein are true and correct in all material respects, and (3) the
Borrower is in pro forma compliance with each of the financial covenants set
forth in Section 7.11 (and including detailed calculations of each such
financial covenant) for the fiscal quarter ending June 30, 2012 (which
calculation has been delivered to the Administrative Agent prior to Closing);
(D) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (E) that, to such Responsible Officer’s knowledge, there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and (F) a calculation of the Leverage
Ratio as of the last day of the fiscal quarter ending June 30, 2012;

51

 

(vii)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and

(viii)     such other assurances, certificates, documents or consents as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)     There shall not have occurred since June 30, 2012 any event or condition
that has had or would be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect, as determined by Administrative
Agent.

(c)     There shall not exist any action, suit, investigation, or proceeding
pending, or to the knowledge of Borrower, threatened in writing, in any court or
before any arbitrator or Governmental Authority that would reasonably be
expected to have a Material Adverse Effect, as determined by the Administrative
Agent.

(d)     Any fees required to be paid on or before the Closing Date shall have
been paid and all reimbursable expenses for which invoices have been presented
to FSP on or before the Closing Date shall have been paid.

(e)     Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced to FSP prior to or on the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02     Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Committed Loans) is subject to the following conditions
precedent:

(a)     The representations and warranties of the Borrower contained in
Article V of this Agreement shall be true and correct in all material respects
on and as of the date of such Credit Extension, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and (ii)
except that for purposes of this Section 4.02, (1) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01; and (2) the representations and
warranties contained in Section 5.13(a) shall be deemed to refer to the most
recent update to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii), and
shall be true and correct in all material respects as of the effective date of
such update, and (3) the representations and warranties contained in the first
and second sentences of Section 5.21 shall be deemed to refer to the most recent
update to Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be
true and correct in all material respects as of the effective date of such
update.

(b)     No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c)     The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof, together with a Certificate to Accompany Request
for Credit Extension of a Responsible Officer of the Borrower in the form of
Exhibit H attached hereto.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Committed Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

52

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01     Existence, Qualification and Power. Each Borrower (a) is duly organized
or formed and validly existing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is in good standing, as applicable, under the Laws of the jurisdiction of
its incorporation and is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Borrower of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of, and the performance of the
Borrower’s obligations under this Agreement or any other Loan Document, except
where such approval, consent, exemption, authorization, action, notice or filing
has been obtained or made, and except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Borrower that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Borrower, enforceable against each Borrower that is party
thereto in accordance with its terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought.

5.05     Financial Statements; No Material Adverse Effect.

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and their Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and their Subsidiaries as of the date thereof.

53

 

(b)     The unaudited consolidated balance sheet of the Borrower and their
Subsidiaries dated June 30, 2012, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and their Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and their consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of FSP filed with the SEC for
the most recent fiscal quarter ended prior to the Closing Date.

(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of their Subsidiaries or against any of their
properties or revenues that (a) question the validity of this Agreement or any
other Loan Document, or any of the Credit Extensions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
and there has been no material adverse change in the status, or financial effect
on any Borrower or any Subsidiary thereof, of the matters described on
Schedule 5.06.

5.07     No Default. Neither any Borrower nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08     Ownership of Property; Liens. Each Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for Permitted Liens and except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Permitted Liens.

5.09     Environmental Compliance. Except as set forth on Schedule 5.09, no
Borrower or any Subsidiary (a) has received any written notice or other written
communication or otherwise has knowledge of any Environmental Liability of
Borrower or any Subsidiary which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect arising in connection
with: (i) any non compliance with or violation of the requirements of any
Environmental Law by any Borrower or Subsidiary, or any permit issued under any
Environmental Law to any Borrower or Subsidiary; or (ii) the Release or
threatened Release of any Hazardous Materials into the environment; or (b) to
its knowledge, has threatened or actual liability in connection with the Release
or threatened Release of any Hazardous Materials into the environment which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, no Borrower or Subsidiary has received any Environmental
Complaint.

5.10     Insurance. The Properties of the Borrower and the Properties of each of
their Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

5.11     Taxes. The Borrower and each Subsidiary has filed all federal, state
and other material tax returns and reports required by applicable Law to be
filed, and has paid, or made adequate provision for the payment of all federal,
state and other material Taxes that have been levied or imposed upon the
Borrower or a Subsidiary, as applicable, or their properties, income or assets
or that are otherwise due and payable, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and except, in each
case, to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect. There is no proposed tax assessment against
the Borrower or any Subsidiary that would reasonably be expected to have a
Material Adverse Effect. Neither any Borrower nor any Subsidiary thereof is
party to any tax sharing agreement.

54

 

5.12     ERISA Compliance.

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service, or such Plan is covered by an opinion letter issued by the
Internal Revenue Service. To the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b)     There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c)     (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that would be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)     Neither the Borrower or any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

5.13     Subsidiaries; Other Equity Investments.

(a)     Set forth on Schedule 5.13 is a complete and accurate list of all
Subsidiaries and Joint Ventures/Unconsolidated Affiliates of the Borrower as of
the date of this Agreement and as updated in accordance with the terms of
Section 6.02 hereof, including their respective business forms and jurisdictions
of organization. The Equity Interests owned by Borrower in each Subsidiary and
Joint Venture/Unconsolidated Affiliate are validly issued, fully paid and
non-assessable and are owned by Borrower free and clear of all Liens other than
Permitted Liens.

(b)     Also set forth on Schedule 5.13 is a complete and accurate list of all
Sponsored REITS of the Borrower as of the date of this Agreement, including
their respective business forms and jurisdictions of organization. The Equity
Interests owned by Borrower in each Sponsored REIT are validly issued, fully
paid and non-assessable and are owned by Borrower free and clear of all Liens
other than Permitted Liens. The representations with respect to Sponsored REITS
are given only as of the Closing Date and only as required under Section 2.15
hereof.

55

 

5.14     Margin Regulations; Investment Company Act.

(a)     The Borrower is not engaged, and will not engage, principally in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB) or extending credit for the purpose of
purchasing or carrying margin stock.

(b)     None of the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15     Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all material agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries are subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Borrower to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions that Borrower
believed to be reasonable at the time.

5.16     Compliance with Laws. Each Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.17     Taxpayer Identification Number. The Borrower has provided to
Administrative Agent prior to Closing a true and correct U.S. taxpayer
identification number for each entity comprising Borrower.

5.18     Reserved.

5.19     REIT Status. FSP has elected status as a real estate investment trust
under Section 856 of the Code and currently is in compliance in all material
respects with all provisions of the Code applicable to the qualification of FSP
as a real estate investment trust.

5.20     Solvency. Borrower, on a consolidated basis, (a) is not insolvent nor
will be rendered insolvent by the Credit Extensions, (b) does not have
unreasonably small capital with which to engage in its business, and (c) has not
incurred indebtedness beyond its ability to pay such indebtedness as it matures.
The Borrower, on a consolidated basis, has assets having a value in excess of
amounts required to pay any indebtedness.

5.21     Unencumbered Asset Pool Properties. Schedule 5.21 hereto contains a
complete and accurate list of all Properties comprising the Unencumbered Asset
Pool as of the Closing Date (and as updated in accordance with the terms of
Section 6.02 hereof). Each Property comprising the Unencumbered Asset Pool
satisfies each of the requirements set forth in the definition of “Unencumbered
Asset Pool.” The Borrower makes the following representations and warranties, to
its knowledge, with respect to each individual Property included in the
Unencumbered Asset Pool, as of the Closing Date (or, if later, as of the date
such Property is added to the Unencumbered Asset Pool) and except as disclosed
in the Borrower’s filings with the Securities and Exchange Commission or
otherwise disclosed in writing to the Administrative Agent:

(a)     Availability of Utilities. (i) all utility services necessary and
sufficient for the use and operation of each Property comprising the
Unencumbered Asset Pool are presently available to the boundaries of each of the
Properties comprising the Unencumbered Asset Pool through dedicated public
rights of way or through perpetual private easements; and (ii) the owner has
obtained all material utility installations and connections required for the
operation and servicing of each of the Properties comprising the Unencumbered
Asset Pool for its intended purposes.

56

 

(b)     Access. (i) the rights of way for all roads necessary for the
utilization in all material respects of each of the Properties comprising the
Unencumbered Asset Pool for its intended purposes have either been acquired by
the appropriate Governmental Authority or have been dedicated to public use and
accepted by such Governmental Authority; (ii) all such roads have been completed
and the right to use all such roads, or suitable substitute rights of way, have
been obtained; and (iii) all curb cuts, driveways and traffic signals required
for the operation and use in all material respects of each of the Properties
comprising the Unencumbered Asset Pool are existing.

(c)     Condition of Unencumbered Asset Pool Properties. (i) neither the
Unencumbered Asset Pool Properties nor any material part thereof is now damaged
or injured as result of any material fire, explosion, accident, flood or other
casualty that is not covered by insurance, and no Taking is pending or
contemplated and (ii) Borrower is not aware of any material or patent structural
defect in any Property comprising the Unencumbered Asset Pool.

(d)     Compliance with Requirements/Historic Status/Flood Area. The
Unencumbered Asset Pool Properties comply in all material respects with all
material Requirements. Borrower has received no written notice alleging any
material non-compliance by any of the Properties comprising the Unencumbered
Asset Pool with any Requirements or indicating that any of the Properties
comprising the Unencumbered Asset Pool are located within any historic district
or have, or may be, designated as any kind of historic or landmark site under
applicable Requirements. None of the Properties comprising the Unencumbered
Asset Pool is located in any special flood hazard area as defined under
applicable Requirements, unless such Property is adequately covered by flood
insurance.

(e)     Other Contracts. The Borrower has not made any material contract or
arrangement of any kind or type whatsoever (whether oral or written, formal or
informal), the performance of which by the other party thereto would reasonably
be expected to give rise to a Lien on any of the Properties comprising the
Unencumbered Asset Pool other than a Permitted Lien.

(f)     Violations. The Borrower has received no written notices of any
violation of any applicable material Requirements with respect to any of the
Properties comprising the Unencumbered Asset Pool.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than any unasserted indemnification obligation)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03,) cause each Subsidiary to:

6.01     Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent (and Administrative Agent will
provide to the Lenders):

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of FSP, a consolidated balance sheet of the Consolidated
Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

57

 

(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of FSP, a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, and any other information included in FSP’s Form 10-Q
for such fiscal quarter, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting, in all material respects, the financial condition, results of
operations and cash flows of the Consolidated Parties in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

(c)     as soon as available, but in any event within thirty (30) days of the
filing thereof, executed copies of all federal income tax returns, reports and
declarations of FSP and FSP Investments LLC, FSP Protective TRS Corp., and FSP
REIT Protective Trust.

6.02     Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent (and
Administrative Agent will provide to the Lenders):

(a)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a Compliance Certificate of a Responsible Officer
substantially in the form of Exhibit E-1 attached hereto, (A) demonstrating
compliance, as of the end of each such fiscal period, with the financial
covenants contained in Section 7.11, and (B) stating that, to such Responsible
Officer’s knowledge, no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto and (C) attaching and
certifying to:

(i)     an update to Schedule 5.21, which such update shall, in each case, be
deemed to replace, amend and restate such schedule, summarizing total
Unencumbered NOI and occupancy rates as of the last day of the applicable
quarter;

(ii)     an update to Schedule 5.13(a), which such update shall, in each case,
be deemed to replace, amend and restate such schedule; and

(iii)     a listing of all Projects Under Development.

(b)     promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

(c)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower in their capacity as such, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d)     promptly, and in any event within five (5) Business Days after receipt
thereof by any Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Borrower or any Subsidiary thereof; and

(e)     promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, or an update to the list of Sponsored REITS of the
Borrower, as the Administrative Agent may from time to time reasonably request.

58

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 (c) and (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws) with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Administrative Agent, MLPF&S and each Lender agree that all
materials and/or information to be provided by or on behalf of the Borrower
shall be deemed to contain material non-public information, unless the Borrower
otherwise designates certain information as not containing any material
nonpublic information by clearly and conspicuously marking such information as
“PUBLIC” on the first page thereof. The Borrower hereby agrees that by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, MLPF&S, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07) and all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information.” The Administrative Agent and MLPF&S agree to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” As of the
Closing Date, each applicable Lender represents to the Borrower that it is not a
Public Lender.

6.03     Notices. Promptly notify the Administrative Agent:

(a)     of the occurrence of any Default known to Borrower;

(b)     of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect;

(c)     of the occurrence of an Internal Control Event;

(d)     of the occurrence of any ERISA Event;

(e)     of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(f)     with respect to Sponsored REITs, Borrower shall provide the
Administrative Agent with a copy of the applicable confidential offering
memorandum relating thereto.

Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. The Administrative Agent will provide written notices received from
the Borrower pursuant to this Section 6.03 to the Lenders.

59

 

6.04     Payment of Taxes. Pay and discharge as the same shall become due and
payable all Tax liabilities imposed or levied upon it or its properties or
assets, unless (i) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or (ii) failure to pay
or discharge such items would not reasonably be expected to have a Material
Adverse Effect.

6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

6.06     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear and insured fire or
other casualty excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities, in each case, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

6.07     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of any Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

6.09     Books and Records. Maintain proper books of record and account, in
which full, true and correct entries, in material conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

6.10     Inspection Rights. Permit representatives appointed by the
Administrative Agent and each Lender, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect any of its
Properties and permit representatives appointed by Administrative Agent to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective or independent contractors) may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice; and provided further that it shall not be a breach of this
Section 6.10 if, (a) despite Borrowers’ diligent conduct, the Borrower’s
independent public accountants decline to meet or discuss with the
Administrative Agent, or (b) despite Borrowers’ diligent conduct a tenant at a
Property does not permit the Administrative Agent to inspect such Property.

6.11     Use of Proceeds. Use the proceeds of the Credit Extensions solely for
the following purposes: (a) to finance the acquisition of real properties and
for other investments permitted under Section 7.02; (b) to finance investments
associated with Sponsored REITS, including without limitation, loans to
Sponsored REITS and the purchase of preferred stock in Sponsored REITS; (c) to
refinance and/or retire existing Indebtedness, including, without limitation,
the repayment of the Original Credit Agreement and (d) for working capital and
other general business purposes, provided, however that no Credit Extensions
shall be used to make Restricted Payments.

60

 

6.12     Additional Borrowers.

(a)     If any Person (other than an Excluded Subsidiary or a Sponsored REIT)
becomes a Wholly-Owned Subsidiary of any Borrower or if at any time any Person
formerly qualifying as an Excluded Subsidiary ceases to meet the requirements
for qualification as an Excluded Subsidiary, the Borrower shall, on or prior to
the date that Borrower’s next quarterly Compliance Certificate is due pursuant
to Section 6.02(a)(i) cause such Person to become a Borrower by executing and
delivering to the Administrative Agent the Joinder Documents, and the Borrower
shall cause such Person to deliver to the Administrative Agent documents of the
types referred to in clauses (iii), (iv), (v), (vii) and (ix) of Section 4.01(a)
(unless waived by Administrative Agent), all in form, content and scope similar
to those provided with respect to the Borrower as of Closing. Notwithstanding
the immediately preceding sentence, if the date on which any Person (other than
an Excluded Subsidiary or a Sponsored REIT) becomes a Wholly-Owned Subsidiary of
any Borrower or if at any time any Person formerly qualifying as an Excluded
Subsidiary ceases to meet the requirements for qualification as an Excluded
Subsidiary occurs after the end of a fiscal quarter but on or before the date of
Borrower’s delivery of the Compliance Certificate for such quarter, the Borrower
shall cause such Person to become a Borrower, in the manner described above, on
or prior to the date that Borrower’s next quarterly Compliance Certificate is
due pursuant to Section 6.02(a)(i). No Person that is not a “United States
Person” within the meaning of Section 7701(a)(30) of the Code shall become a
Borrower pursuant to this Section 6.12(a) unless all Lenders consent thereto in
writing.

(b)     Notwithstanding any other provisions of this Agreement to the contrary
(x) to the extent (I) a Borrower (other than FSP) anticipates becoming or
intends to become an Excluded Subsidiary, (II) a Borrower (other than FSP)
intends to dispose of a Property and/or all or substantially all of its assets,
or (III) FSP or a Borrower intends to dispose of its Equity Interests in a
Borrower, and (y) the release as a Borrower hereunder of such Borrower referred
to in clause (I), Borrower referred to in clause (II) or the Borrower whose
Equity Interests are to be disposed of as contemplated by clause (III), as
applicable, will not, on a pro forma basis with respect to the financial
covenants contained in Section 7.11 hereof, give rise to one or more Defaults
and/or Events of Default, such Borrower referred to in clause (I), Borrower
referred to in clause (II) or Borrower whose Equity Interests are to be disposed
of as contemplated by clause (III), as applicable, shall be released as a
Borrower hereunder and such Person’s Property shall be released from the
Unencumbered Asset Pool in accordance with the following:

(i)     the Borrower shall deliver to the Administrative Agent, not less than
ten (10) days prior to the anticipated or intended release of a Wholly-Owned
Subsidiary hereunder, a Pro Forma Compliance Certificate of a Responsible
Officer of the Borrower in form attached as Exhibit E-2, certifying that, (x)
immediately before and immediately after such release the Borrower will be in
compliance with the covenants set forth in Section 7.11 of this Agreement, and
(y) to such Responsible Officer’s knowledge, immediately prior to such release
and immediately following such release, no Default or Event of Default exists or
will exist under the Agreement or any of the other Loan Documents; and

(ii)     the Borrower or Borrower whose Equity Interests are to be disposed of
as contemplated in clause (III) of Section 6.12(b), as applicable, shall
automatically be deemed released as a Borrower hereunder, and the applicable
Property shall be deemed released from the Unencumbered Asset Pool, effective as
of the date of the Disposition of the Property, assets or Equity Interests, as
applicable, or financing with Secured Indebtedness of such Person and/or its
Property.

The Administrative Agent shall, upon written request therefor given by Borrower
after such release has become effective, provide a written confirmation of the
release of the applicable Person as an obligor hereunder and the other Loan
Documents.

(c)     Notwithstanding any other provisions of this Agreement to the contrary
(x) to the extent the Borrower desires a release of a Property from the
Unencumbered Asset Pool but the applicable Borrower owning such Property will
not qualify as an Excluded Subsidiary after the release of such Property and (y)
the release of such Property hereunder will not, on a pro forma basis with
respect to the financial covenants contained in Section 7.11, give rise to one
or more Defaults and/or Events of Default, such Property may be released from
the Unencumbered Asset Pool (but the Person owning such Property shall not be
released as a Borrower hereunder) in accordance with the following:

61

 

(i)     the Borrower shall deliver to the Administrative Agent, not less than
ten (10) days prior to the anticipated or intended release of such Property from
the Unencumbered Asset Pool a Pro Forma Compliance Certificate of a Responsible
Officer of the Borrower in form attached as Exhibit E-2, certifying that, (x)
immediately before and immediately after such release the Borrower will be in
compliance with the covenants set forth in Section 7.11 of this Agreement, and
(y) to such Responsible Officer’s knowledge, immediately prior to such release
and immediately following such release, no Default or Event of Default exists or
will exist under the Agreement or any of the other Loan Documents; and

(ii)     the applicable Property shall automatically be deemed released from the
Unencumbered Asset Pool effective as of the date of the Disposition or the date
of the financing with Secured Indebtedness of such Property but the Person
owning such Property, to the extent not qualifying as an Excluded Subsidiary,
shall not be released as a Borrower hereunder.

(d)     For purposes of clarification, (i) the Borrower may, at any time, elect
to cause an Excluded Subsidiary to become a Borrower hereunder, and (ii) no
assets owned or held directly by any Excluded Subsidiary shall be included in
any calculation involving the value of or income from Properties comprising of
the Unencumbered Asset Pool unless such Excluded Subsidiary is a Borrower as of
the date of such calculation and such assets meet the criteria for inclusion in
the Unencumbered Asset Pool as set forth in the definition of “Unencumbered
Asset Pool”.

(e)     The Administrative Agent will provide notice to the Lenders of any
Borrower or Property additions or releases pursuant to this Section 6.12.

6.13     REIT Status. At all times comply with all applicable provisions of the
Code necessary to allow FSP to qualify for status as a real estate investment
trust.

6.14     Reserved.

6.15     Material Contracts. Comply in all material respects with the terms and
conditions of all Contractual Obligations except in such instance where the
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect and, with respect to any Indebtedness of any Consolidated Party
having a principal amount (including undrawn committed or available amounts ) of
at least $20,000,000, within thirty (30) days after closing on such
Indebtedness, disclose in writing to Administrative Agent the financial covenant
requirements applicable thereto.

6.16     Further Assurances.

At the cost and expense of Borrower and upon request of the Administrative
Agent, duly execute and deliver or cause to be duly executed and delivered, to
the Administrative Agent such further instruments, documents and certificates,
and do and cause to be done such further acts that may be reasonably necessary
or advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement and the other
Loan Documents.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than unasserted indemnification obligations) shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
the Borrower shall not, directly or indirectly:

62

 

7.01     Liens. Create, incur, assume or permit to exist any Lien with respect
to any of its property, assets or revenues, whether now owned or hereafter
acquired (or permit any other Subsidiary to do so), other than Permitted Liens.

7.02     Investments. Make any Investments, except:

(a)     Investments in Projects Under Development, undeveloped land holdings,
Joint Venture Projects and Joint Ventures, Securities Holdings and Mortgages to
the extent such Investments are not prohibited under Sections 7.11(h);

(b)     Investments held by the Borrower in the form of Cash Equivalents;

(c)     Investments of the Borrower, directly or indirectly, in any other
Borrower and/or in any Subsidiary (including without limitation, any Excluded
Subsidiary);

(d)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)     Investments held by the Borrower in the form of acquiring, developing,
maintaining and operating income producing Properties;

(f)     Investments held by the Borrower in Sponsored REITs, including loans and
mortgages to and purchases of preferred Equity Interests in Sponsored REITs; and

(g)     Investments listed on Schedule 7.02(g).

7.03     Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(or permit any other Subsidiary to do so), except:

(a)     Indebtedness under the Loan Documents; and

(b)     any other Indebtedness (including, without limitation, Guarantees of the
Borrower in respect of Indebtedness otherwise permitted hereunder) to the extent
such Indebtedness is not prohibited under Section 7.11; provided, that to the
extent such Indebtedness is in the form of obligations under any Swap Contract
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract contains provisions exonerating the non-defaulting party from
its obligation to make payments on outstanding transactions to the defaulting
party.

7.04     Fundamental Changes. Except as otherwise permitted under this
Agreement, merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)     any Subsidiary may merge with (i) the Borrower, or (ii) any one or more
other Subsidiaries, provided that when any Borrower is merging with another
Subsidiary, such Borrower shall be the continuing or surviving Person (or the
transaction must be undertaken in compliance with Section 6.12) and the Borrower
shall continue to remain in compliance with Section 7.11 and the merging
Borrower shall not be or become an Excluded Subsidiary as a result of such
transaction);

(b)     any Borrower or Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Subsidiary; provided that if the transferor in such a transaction is a
Borrower, then the transferee must be a Borrower or the transaction must be
undertaken in accordance with Section 6.12 hereof;

63

 

(c)     all or substantially all of the assets or all of the Equity Interests of
Borrower or a Subsidiary may be Disposed of to the extent such Disposition is
permitted pursuant to Section 7.05; and

(d)     FSP may acquire a Sponsored REIT by merger or consolidation provided
that FSP is the surviving Person or a Person wholly-owned by FSP is the
surviving Person and Borrower shall continue to remain in compliance with
Section 7.11.

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(c)     Dispositions of property by any Borrower or any Subsidiary to a Borrower
(provided after such Disposition, Borrower remains in compliance with Section
7.11 and the transferee Borrower shall not be or become an Excluded Subsidiary
as a result of such transaction) or to any Subsidiary thereof; provided that if
the transferor of such property is a Borrower, the transferee thereof must be a
Borrower;

(d)     Dispositions permitted by Section 7.04(a) – (b); and

(e)     Dispositions to the extent that at the time of such Disposition Borrower
has complied with the applicable provisions of Section 6.12 hereof.

7.06     Reserved.

7.07     Change in Nature of Business. Engage in (or permit any other Subsidiary
to engage in) any material line of business substantially different from those
lines of business conducted by the Borrower and their Subsidiaries on the date
hereof or any business substantially related or incidental thereto.

7.08     Transactions with Affiliates. Permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.08 or (b) transactions not otherwise prohibited hereunder and
consistent with past practices, upon fair and reasonable terms which are no less
favorable to the Borrower, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate or (c) transactions not
otherwise prohibited hereunder among the Borrowers, Subsidiaries and Sponsored
REITS.

7.09     Burdensome Agreements. Except in connection with any transaction not
prohibited hereunder, enter into or permit any Subsidiary to enter into any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or to otherwise transfer property to the Borrower, (ii) of any
Subsidiary to become a borrower hereunder or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person;
provided, that this Section 7.09 shall not be deemed to restrict the ability of
FSP or any Excluded Subsidiary from entering into Contractual Obligations of any
type related to Indebtedness provided such Indebtedness does not impose a lien
on any Unencumbered Asset Pool Properties or the Equity Interests of any
Borrower and provided further that such Indebtedness would not result in a
breach of the financial covenants set forth in Section 7.11 of this Agreement.

64

 

7.10     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (i)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose or
(ii) other than for the express purposes permitted by Section 6.11 of this
Agreement.

7.11     Financial Covenants. Fail, at any time, to comply with any of the
following financial covenants on a consolidated basis provided that such
covenants shall be calculated as of the last day of a calendar quarter:

(a)     Minimum Tangible Net Worth. Borrower shall maintain a Tangible Net Worth
equal to or in excess of $653,000,000 plus seventy-five percent (75%) of the
aggregate net proceeds received by Borrower in connection with any offering of
stock or other equity in FSP after the Closing Date.

(b)     Maximum Leverage Ratio. Borrower shall not permit the ratio of Total
Indebtedness to Total Asset Value to exceed 0.60:1.0.

(c)     Maximum Secured Leverage Ratio. Borrower shall not permit the ratio of
Total Secured Indebtedness (excluding the Credit Extensions) to Total Asset
Value to exceed 0.30:1.0.

(d)     Minimum Fixed Charge Coverage Ratio. Borrower shall not permit the ratio
of Adjusted EBITDA to Fixed Charges to be less than 1.50:1.0.

(e)     Maximum Unencumbered Leverage Ratio. Borrower shall not permit the ratio
of Unsecured Indebtedness to Unencumbered Asset Value to exceed 0.60:1.0.

(f)     Minimum Unsecured Debt Service Coverage. Borrower shall not permit the
ratio of Unencumbered NOI to the Mortgageability Amount to be less than
1.60:1.0. For the purpose of calculating NOI for this covenant 7.11(f), items
(a)-(d) of the definition of Net Operating Income shall be adjusted to (i)
exclude the amount attributable to the Properties disposed of during such fiscal
quarter and (ii) adjust the amount attributable to Properties owned less than a
full fiscal quarter so that such amount is grossed up as if the Property had
been owned for the entire fiscal quarter.

(g)     Dividends and Distributions. To the extent an Event of Default exists or
would result therefrom, Borrower shall not make Restricted Payments.

(h)     Investments. Borrower shall not permit the aggregate value of the
following items of all Consolidated Parties to exceed ten percent (10%) of Total
Asset Value: (A) the total cost budget of Projects Under Development; plus (B)
the cost value of all undeveloped holdings (raw land or land which is not
otherwise an operating property other than any properties determined to be
Projects Under Development) determined in accordance with GAAP; plus (C) the
value of all Joint Venture Projects plus, without duplication, the cost-basis
value of the Consolidated Parties’ investment in Joint Ventures (in each case
taking into account the Consolidated Parties’ Equity Percentage thereof); plus
(D) the value of Securities Holdings held by the Consolidated Parties; plus (E)
the value of all Mortgages (excluding loans to Sponsored REITS) held by the
Consolidated Parties; plus (F) the value of all foreign investments held by the
Consolidated Parties.

(i)     Maximum Secured Recourse Indebtedness Value. Borrower shall not permit
Secured Recourse Indebtedness of FSP to exceed Fifty Million Dollars
($50,000,000) in the aggregate. No Borrowers other than FSP shall be permitted
to have Secured Recourse Indebtedness.

7.12     Organizational Documents. Permit any Borrower to amend, modify, waive
or change its Organization Documents in a manner materially adverse to the
interests of the Lenders in any material respect, or in a manner that would
reasonably be expected to have a Material Adverse Effect on the Borrower.

7.13     Reserved.

65

 

7.14     Sale Leasebacks. Except as would not reasonably be expected to have a
Material Adverse Effect, directly or indirectly, become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any property (whether real or personal or
mixed), whether now owned or hereafter acquired, (a) which such Person has sold
or transferred or is to sell or transfer to a Person which is not a Consolidated
Party or (b) which such Person intends to use for substantially the same purpose
as any other property which has been sold or is to be sold or transferred by
such Person to another Person which is not a Consolidated Party in connection
with such lease.

7.15     Prepayments of Indebtedness. If any Event of Default has occurred and
is continuing or would be directly or indirectly caused as a result thereof,
with respect to Borrower and any Subsidiary thereof (i)  amend or modify (or
permit the amendment or modification of) any of the terms of any Indebtedness of
such Person if such amendment or modification would accelerate the maturity date
of such Indebtedness or would require an unscheduled payment of such
Indebtedness or would effect any type of transfer of property or assets in
payment of Indebtedness or would otherwise have the effect of prepaying such
Indebtedness or (ii) prepay, any Indebtedness of such Person.

7.16     Changes in Accounting. Except as required by Laws or GAAP, permit any
Borrower or any Subsidiary thereof to make any changes in accounting policies or
reporting practices.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01     Events of Default. Any of the following shall constitute an Event of
Default:

(a)     Non-Payment. The Borrower fails to pay (i) within five (5) days after
the same is required to be paid herein (other than at the Revolver Maturity
Date, whether at stated maturity, by acceleration or otherwise, as to which such
five (5) day period shall not apply), any amount of principal of any Loan or any
L/C Obligation, or (ii) within five (5) days after the same becomes due (other
than at the Revolver Maturity Date, whether at stated maturity, by acceleration
or otherwise, as to which such five (5) day period shall not apply), any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after written notice from Administrative Agent that
the same has become due and payable, any other amount payable hereunder or under
any other Loan Document; or

(b)     Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.11, or 6.12 or Article VII; or

(c)     Other Defaults. Any Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
herein or in any other Loan Document on its part to be performed or observed and
such failure continues for thirty (30) days after delivery of written notice
thereof from Administrative Agent, provided that in the case of any such default
which is susceptible to cure but cannot be cured within thirty (30) days through
the exercise of reasonable diligence, if such Borrower commences such cure
within the initial thirty (30) days period and thereafter diligently prosecutes
same to completion, such period of thirty (30) days shall be extended for such
additional period of time as may be reasonably necessary to cure same, but in no
event shall such extended period exceed sixty (60) additional days; or

(d)     Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Borrower in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished by Borrower pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof, shall be
incorrect or misleading in any material respect when made or deemed made; or

66

 

(e)     Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount of more than the Threshold Amount, or (B) fails to observe or perform,
beyond any applicable notice and cure periods, any other material agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due prior to its
stated maturity or such Indebtedness to be repurchased, prepaid, defeased or
redeemed prior to its stated maturity other than due to the voluntary act of
Borrower or any Subsidiary, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded (except for any default or other
event which arises in connection with the disposition of assets, or a change of
control of or the sale of any equity interest in any Subsidiary, so long as such
Indebtedness or Guarantee is repaid in full substantially simultaneously with
such disposition or change of control); and/or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is the sole Affected Party (as so defined) and
all transactions covered by such Swap Contract are Affected Transactions (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than the Threshold Amount;
provided that to the extent such Swap Contract is governed by a master
agreement, an Early Termination Date (as so defined) has been designated in
respect of all transactions under such master agreement; or

(f)     Insolvency Proceedings, Etc. Any Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Borrower and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Borrower or to all or any material part of its property is instituted
without the consent of such Borrower and continues undismissed or unstayed for
60 calendar days, or an order for relief is entered in any such proceeding; or

(g)     Inability to Pay Debts; Attachment. (i) Any Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Borrower and is not released, vacated or fully bonded within 60 days after
its issue or levy; or

(h)     Judgments. There is entered against any Borrower (i) a final judgment or
order for the payment of money in an aggregate amount exceeding $25,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect or during which such judgment is not discharged or vacated; or

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or

(j)     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than in accordance with the
terms hereof or thereof, or satisfaction in full of all the Obligations, is
revoked, terminated, canceled or rescinded, without the prior written approval
of Administrative Agent; or any Borrower commences any legal proceeding at law
or in equity to contest, or make unenforceable, cancel, revoke or rescind any of
the Loan Documents; or

67

 

(k)     Change of Control. There occurs any Change of Control.

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)     require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)     exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or under applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and

68

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01     Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third-party beneficiary of any of such provisions.

9.02     Rights as a Lender The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

69

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06     Resignation of Administrative Agent. (a)     The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower. The Administrative Agent will endeavor to give Borrower
advance notice of its intention to resign. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

70

 

(b)     Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07     Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner(s), Arranger(s), Documentation Agent(s), Syndication
Agent(s) or other titles as necessary listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

9.09     Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise;

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, L/C Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.04(h) and (i), 2:10 and 10.04) allowed in such judicial proceeding;
and

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2:10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

71

 

9.10     Release from Obligations under Loan Documents. The Lenders irrevocably
authorize the Administrative Agent to release any Borrower (other than FSP) from
its obligations hereunder and under each of the other Loan Documents to the
extent such release is requested by FSP or such Borrower in accordance the
provisions set forth in Section 6.12(b) hereof and upon the satisfaction of the
conditions set forth in such Section 6.12(b) (as reasonably determined by the
Administrative Agent). Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to grant
releases and terminations pursuant to this Section 9.10. Further, the
Administrative Agent is hereby authorized by the Lenders, upon the request of
FSP or a Borrower that is released pursuant to Section 6.12(b) hereof, to
execute and deliver to FSP and such Borrower a document (in form and substance
acceptable to the Administrative Agent) evidencing such release.

ARTICLE X.
MISCELLANEOUS

10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)     waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document or amend the definition of “Revolver Extended Maturity Date” without
the written consent of each Lender directly affected thereby; provided however
that the Lenders’ consent shall not be required for an extension of the Revolver
Maturity Date provided for under Section 2.15 hereof;

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or (ii) to waive any obligation of the Borrower to pay interest or Letter
of Credit Fees at the Default Rate;

(e)     change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to any Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

72

 

10.02     Notices; Effectiveness; Electronic Communication.

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)     if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that the Borrower has marked “PUBLIC”).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given upon
confirmation of receipt; notices and other communications sent by telecopier
shall be deemed to have been given when sent (except that, if confirmation of
receipt does not occur during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

73

 

(d)     Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier, or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier, or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e)     Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

74

 

10.04     Expenses; Indemnity; Damage Waiver.

(a)     Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein (without duplication of any expenses paid by
Borrower pursuant to the Fee Letter relating to syndication of the credit
facilities), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any Environmental Claims or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto IN ALL CASES WHETHER OR NOT CAUSED BY
OR ARISING IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c)     Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s applicable Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).

75

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.

(f)     Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06     Successors and Assigns.

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
provided herein, the Related Parties of each of the Administrative Agent, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

76

 

(i)     Minimum Amounts.

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (and in integral multiples of $1,000,000
in excess thereof) unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.
Each assignment shall be of an equal proportionate share of the assigning
Lender’s rights and obligations under the Revolving Loan Commitment and Term
Loan Commitment;

(iii)     Required Consents. No consent shall be required for any assignment,
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment; or (2) such assignment is to a
Lender, an Affiliate of a Lender, or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

(C)     the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)     the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

77

 

(v)     No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural person, or (D) to a competitor of
the Borrower listed on Schedule 10.06(b)(v) attached hereto, as such schedule
may be updated from time to time as approved by the Administrative Agent .

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its applicable Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

78

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the lettered items
of the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)     Intentionally Omitted.

(h)     Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.05(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives SOLELY IN CONNECTION WITH THIS Agreement and the Loan Documents
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this

79

 

Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, all such information shall be deemed to be confidential unless the
Borrower or such Subsidiary has clearly and conspicuously marked such
information as “PUBLIC” in accordance with Section 6.02 hereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

80

 

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a)     the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(b)     such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

81

 

(d)     such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14     Governing Law; Jurisdiction; Etc.

(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW).

(b)     SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c)     WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

82

 

10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B)  the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17     Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18     USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19     Time of the Essence. Time is of the essence of the Loan Documents.

10.20     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]

83

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:                                                                 FRANKLIN
STREET PROPERTIES CORP.,
a Maryland corporation

 

By:       /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP HOLDINGS LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP INVESTMENTS LLC,
a Massachusetts limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

FSP PROPERTY MANAGEMENT LLC,
a Massachusetts limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: Executive Vice President

 

 

FSP PROTECTIVE TRS CORP.,
a Massachusetts corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

S-1

 

 

FSP HILLVIEW CENTER LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

 

By: /s/ George J. Carter      
Name: George J. Carter
Title: President

 

FSP MONTAGUE BUSINESS CENTER CORP.,
a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP GREENWOOD PLAZA CORP.,
a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP 380 INTERLOCKEN CORP.,
a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP 390 INTERLOCKEN LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP BLUE LAGOON DRIVE LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

S-2

 

 

FSP ONE LEGACY CIRCLE LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP ONE OVERTON PARK LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP ONE RAVINIA DRIVE LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP NORTHWEST POINT LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

  

FSP RIVER CROSSING LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

S-3

 

 

FSP EAST BALTIMORE STREET LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP SOUTHFIELD CENTRE LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

 

FSP EDeN BLUFF CORPORATE CENTER I LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP 121 South eighth street LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP 1410 east renner road LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP LAKESIDE CROSSING I LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

S-4

 

 

FSP LEGACY TENNYSON CENTER LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP FOREST PARK IV NC LIMITED PARTNERSHIP,
a North Carolina limited partnership

 

By:     FSP Forest Park IV LLC, its General Partner

 

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

 

FSP PARK SENECA LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

 

FSP ADDISON CIRCLE LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Addison Circle LLC, its General Partner

 

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

 

FSP COLLINS CROSSING LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Collins Crossing LLC, its General Partner

 

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

S-5

 

 

FSP ELDRIDGE GREEN LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Eldridge Green LLC, its General Partner

 

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

 

FSP LIBERTY PLAZA LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

 

FSP PARK TEN LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Park Ten LLC, its General Partner

 

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

 

FSP PARK TEN PHASE II LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Park Ten Development LLC, its General Partner

 

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

 

FSP WILLOW BEND OFFICE CENTER LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:FSP WILLOW BEND OFFICE CENTER LLC, its General Partner

 

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

S-6

 

 

FSP dulles virginia LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP INNSBROOK CORP.,
a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP 4807 STONECROFT BOULEVARD LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP 4820 EMPEROR BOULEVARD LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP 909 DAVIS STREET LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP ADDISON CIRCLE CORP.,
a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

S-7

 

 

FSP ADDISON CIRCLE LLC, a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP BLUE LAGOON DRIVE CORP., a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP COLLINS CROSSING CORP., a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP COLLINS CROSSING LLC, a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP ELDRIDGE GREEN CORP., a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP ELDRIDGE GREEN LLC, a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

S-8

 

 

FSP EMPEROR BOULEVARD LIMITED PARTNERSHIP,
a Delaware limited partnership

 

By:FSP 4820 Emperor Boulevard LLC, its general partner

 

By: /s/ George J. Carter          

Name: George J. Carter

Title: President

 

 

FSP FOREST PARK IV LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP PARK TEN DEVELOPMENT CORP.,
a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP PARK TEN DEVELOPMENT LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP PARK TEN LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

 

FSP WILLOW BEND OFFICE CENTER CORP.,
a Delaware corporation

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

S-9

 

 

FSP WILLOW BEND OFFICE CENTER LLC,
a Delaware limited liability company

 

 

By:      /s/ George J. Carter     
Name: George J. Carter
Title: President

 

S-10

 

LENDERS/AGENT:                                           BANK OF AMERICA, N.A.,
individually in its capacity as Administrative Agent


By: /s/ Oltiana Pappas     
Name: Oltiana Pappas
Title: Senior Vice President


[signature pages continue]

S-11

 

BANK OF AMERICA, N.A.,
individually in its capacity as a Lender, L/C Issuer
and Swing Line Lender


By: /s/ Oltiana Pappas     
Name: Oltiana Pappas
Title: Senior Vice President


[signature pages continue]

S-12

 

COMPASS BANK,
an Alabama banking corporation, individually in its capacity as a Lender and
Documentation Agent



By: /s/ S. Kent Gorman     
Name: S. Kent Gorman
Title: Senior Vice President



[signature pages continue]

S-13

 

REGIONS BANK, individually in its capacity as a Lender and Syndication Agent



By: /s/ Paul E. Burgan     
Name: Paul E. Burgan
Title: Vice President



[signature pages continue]

S-14

 

RBS CITIZENS, NATIONAL ASSOCIATION,
as Syndication Agent and individually in its capacity as a Lender



By: /s/ Lisa M. Greeley     
Name: Lisa M. Greeley
Title: Senior Vice President



[signature pages continue]



S-15

 

BANK OF MONTREAL,
as Syndication Agent and individually in its capacity as a Lender



By: /s/ Lloyd Baron     
Name: Lloyd Baron
Title: Vice President



[signature pages continue]

S-16

 

PNC BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender and Documentation Agent



By: /s/ Douglas E. Blackman     
Name: Douglas E. Blackman
Title: Senior Vice President



[signature pages continue]

S-17

 

U. S. BANK NATIONAL ASSOCIATION,
individually in its capacity as a Lender



By: /s/ David Heller     
Name: David Heller
Title: Senior Vice President



[signature pages continue]

S-18

 

CAPITAL ONE, N.A.,
individually in its capacity as a Lender



By: /s/ Frederick H. Denecke     
Name: Frederick H. Denecke
Title: Vice President



[signature pages continue]

S-19

 

BRANCH BANKING AND TRUST COMPANY,
individually in its capacity as a Lender



By: /s/ Ahaz A. Armstrong     
Name: Ahaz A. Armstrong
Title: Assistant Vice President



[signature pages continue]



S-20

 

TD BANK, N.A.,
individually in its capacity as a Lender



By: /s/ Kerin D. Green     
Name: Kerin D. Green
Title: Senior Vice President


 

 

 

EXHIBIT A-1

FORM OF REVOLVER COMMITTED LOAN NOTICE

Date: ___________, _____

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September ___, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. and the Wholly-Owned Subsidiaries thereof party thereto
(collectively, the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned hereby requests (select one):

 

[_] A Borrowing of Revolver Committed Loans      [_] A conversion or
continuation of Revolving Loans

 

1.On ______________________________ (a Business Day).

 

2.In the amount of $_______________.

 

3.Comprised of _______________________________.

 [Type of Revolver Committed Loan requested]

 

4.For Eurodollar Rate Committed Loans: with an Interest Period of __________
months.

 

The Committed Borrowing, if any, requested herein complies with clause (i) of
the proviso to the first sentence of Section 2.01(a) of the Agreement.

 

BORROWER:

 

 

 

 

 

 

FRANKLIN STREET PROPERTIES CORP.,
a Maryland corporation

 

 

By: ________________________________

Name:

Title:

 

Exhibit A-1 – Page 1
Form of Revolver Committed Loan Notice

 

 

EXHIBIT A-2

FORM OF TERM COMMITTED LOAN NOTICE

Date: ___________, _____

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September ___, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. and the Wholly-Owned Subsidiaries thereof party thereto
(collectively, the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned hereby requests a conversion or continuation of Term Loans:

1.On ______________________________ (a Business Day).

2.In the amount of $_______________.      3.Comprised of
_______________________________.                           [Type of Committed
Loan requested]

4.For Eurodollar Rate Committed Loans: with an Interest Period of __________
months.

   

BORROWER:

 

 

 

 

 

 

FRANKLIN STREET PROPERTIES CORP.,
a Maryland corporation

 

 

By: ________________________________

Name:

Title:

 

Exhibit A-2 – Page 1
Form of Term Committed Loan Notice



 

 

EXHIBIT B

OPINION MATTERS

 The following opinions are to be covered by the legal opinion letter:

1.      FSP is a corporation validly existing and in good standing under the
laws of the State of Maryland, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as it is,
to our knowledge, currently conducted. Each of the Massachusetts LPs is a
limited partnership validly existing under the laws of the Commonwealth of
Massachusetts, and has all requisite partnership power and authority to own its
properties and assets and to conduct its business as, to our knowledge, it is
currently conducted. Each of Investments and Property Management is a limited
liability company validly existing under the laws of the Commonwealth of
Massachusetts, and has all requisite limited liability company power and
authority to own its properties and assets and to conduct its business as, to
our knowledge, it is currently conducted. Each of the Delaware Corporate
Subsidiaries is a corporation validly existing and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as it is,
to our knowledge, currently conducted. Each of the Delaware LLC Subsidiaries is
a limited liability company validly existing under the laws of the State of
Delaware, and has all limited liability company power to own its properties and
assets and to conduct its business, as it is, to our knowledge, currently
conducted. Each of the Texas Subsidiaries is a limited partnership validly
existing under the laws of the State of Texas. Forest Park LP is a limited
partnership validly existing under the laws of the State of North Carolina. Each
of the Borrowers set forth on Schedule II attached hereto is qualified to
transact business in the jurisdictions indicated on Schedule II attached hereto,
as the case may be.

2.      Each of FSP, Protective TRS and each of the Delaware Corporate
Subsidiaries has all requisite corporate power and authority to execute and
deliver and perform its obligations under each Credit Document to which it is a
party and to consummate the transactions contemplated thereby.

3.      Each of Investments, Property Management and each of the Delaware LLC
Subsidiaries has all requisite limited liability company power and authority to
execute and deliver and perform its obligations under each Credit Document to
which it is a party and to consummate the transactions contemplated thereby.

4.      Each of the Massachusetts LPs has all partnership power and authority to
execute and deliver and perform its obligations under each Credit Document to
which it is a party and to consummate the transactions contemplated thereby.

5.      The execution, delivery and performance by each of FSP, Protective TRS
and each of the Delaware Corporate Subsidiaries of each Credit Document to which
it is a party have been duly authorized by all necessary corporate action on the
part of such Borrower.

6.      The execution, delivery and performance by each of the Delaware LLC
Subsidiaries of each Credit Document to which it is a party have been duly
authorized by all necessary limited liability company action on the part of such
Borrower.

7.      The execution, delivery and performance by each of the Massachusetts LPs
of each Credit Document to which it is a party have been duly authorized by all
necessary partnership action on the part of such Borrower.

8.      Each of the Credit Documents has been duly executed and delivered by
each MD-MA-DE Borrower which is a party thereto.

Exhibit B – Page 1
Opinion Matters

 

 

9.      Each of the Credit Documents constitutes the valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its respective terms.

10.      The execution and delivery by the MD-MA-DE Borrowers of each of the
Credit Documents to which such MD-MA-DE Borrowers are parties and the
consummation of the transactions contemplated thereby, do not (a) violate the
provisions of the respective Charters, the Bylaws, the Operating Agreements of
such MD-MA-DE Borrowers or the Partnership Agreements; or (b) violate the
provisions of the state laws of the Commonwealth of Massachusetts, the state
laws of the State of New York, the Delaware Limited Liability Company statute,
the DGCL Statute, the Maryland General Corporation Law or the federal laws of
the United States of America, in each case, to the extent applicable to the
respective MD-MA-DE Borrowers.

11.      The execution and delivery by the TX-NC Subsidiaries of the Credit
Documents and the consummation of the transactions contemplated thereby, do not
violate the provisions of the state laws of the State of New York or the federal
laws of the United States of America to the extent applicable to the respective
TX-NC Subsidiaries.

12.      The execution and delivery by the Borrower of each of the Credit
Documents and the consummation of the transactions contemplated thereby, do not
violate, result in a breach or termination of, or a default under (or an event
which, with or without due notice or lapse of time, or both, would constitute a
default under) or accelerate the performance required by, or cause the creation
of any lien, security interest, charge or other encumbrance upon the properties
or assets of the Borrower pursuant to any agreement which has been filed by FSP
with the Securities and Exchange Commission (the “SEC”) as an exhibit to FSP’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2009, or any
other report or registration statement subsequently filed by the Company with
the SEC, in each case as listed on Schedule III attached hereto.

13.      FSP is not required to register as an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended.

14.      No authorization, approval or consent of, and no filing or registration
with, any governmental or regulatory authority or agency of the United States of
America, the State of Maryland, the State of New York or the Commonwealth of
Massachusetts is required on the part of any Borrower for the execution,
delivery or performance by the Borrower of the Credit Documents to which such
Borrower is a party.

*Note, no opinion covering the matters contained in 4,7 and 8 above is given
with respect to FSP Forest Park IV NC Limited Partnership, a North Carolina
limited partnership.

Exhibit B – Page 2
Opinion Matters

 

 



EXHIBIT C

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Swing Line Lender   Bank of America, N.A., as
Administrative Agent

 

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September ___, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. and the Wholly-Owned Subsidiaries thereof from time to time
party thereto (collectively, the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

1.On ______________________________ (a Business Day).

2.In the amount of $_______________.

The Swing Line Borrowing requested herein complies with the requirements of (A)
clause (i) of the first proviso to the first sentence of Section 2.05(a) of the
Agreement, and (B) the second proviso to the first sentence of Section 2.05(a)
of the Agreement.

BORROWER:

 

 

 

 

 

 

Franklin Street Properties Corp.,

a Maryland corporation

 

 

By: ________________________________

Name:

Title:

 

Exhibit C - Page 1
Form of Swing Line Loan Notice



 

 

EXHIBIT D-1

FORM OF REVOLVER NOTE

___________ , 2012

FOR VALUE RECEIVED, the undersigned (individually and collectively the
“Borrower”), jointly and severally hereby promise to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit Agreement, dated as of September
___, 2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The Borrower jointly and severally promise to pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolver Note is one of the Notes referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolver Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement. Revolving
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolver Note and endorse thereon the date,
amount and maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolver Note.

THIS REVOLVER NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK'S PRINCIPLES OF
CONFLICTS OF LAWS).

 

 

[Remainder of Page Intentionally Blank]

Exhibit D-1 – Page 1
Form of Revolver Note

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Revolver Note to be duly
executed as of the date first above written.

 

BORROWER:FRANKLIN STREET PROPERTIES CORP.,  a Maryland corporation        
By:____________________________
Name:
Title:

 

 

FSP HOLDINGS LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP INVESTMENTS LLC,
a Massachusetts limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PROPERTY MANAGEMENT LLC,
a Massachusetts limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PROTECTIVE TRS CORP.,
a Massachusetts corporation

 

 

By:     ____________________________

Name:

Title:

Exhibit D-1 – Page 2
Form of Revolver Note

 

 

 

 

FSP HILLVIEW CENTER LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

FSP MONTAGUE BUSINESS CENTER CORP.,
a Delaware corporation

 

 

By:     ___________________________

Name:

Title:

 

 

FSP GREENWOOD PLAZA CORP.,
a Delaware corporation

 

 

By:     ___________________________

Name:

Title:

 

 

FSP 380 INTERLOCKEN CORP.,
a Delaware corporation

 

 

By:     ___________________________

Name:

Title:

 

 

FSP 390 INTERLOCKEN LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP BLUE LAGOON DRIVE LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

Exhibit D-1 – Page 3
Form of Revolver Note

 

 

 

 

FSP ONE LEGACY CIRCLE LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP ONE OVERTON PARK LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP ONE RAVINIA DRIVE LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP NORTHWEST POINT LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

 

FSP RIVER CROSSING LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

Exhibit D-1 – Page 4
Form of Revolver Note

 

 

 

FSP EAST BALTIMORE STREET LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP SOUTHFIELD CENTRE LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP EDeN BLUFF CORPORATE CENTER I LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP 121 South eighth street LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP 1410 east renner road LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP LAKESIDE CROSSING I LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

Exhibit D-1 – Page 5
Form of Revolver Note

 

 

 

 

FSP LEGACY TENNYSON CENTER LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP FOREST PARK IV NC LIMITED PARTNERSHIP,
a North Carolina limited partnership

 

By:     FSP Forest Park IV LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP PARK SENECA LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

By: ____________________________

Name:

Title:

 

 

FSP ADDISON CIRCLE LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Addison Circle LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP COLLINS CROSSING LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Collins Crossing LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

Exhibit D-1 – Page 6
Form of Revolver Note

 

 

 

FSP ELDRIDGE GREEN LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Eldridge Green LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP LIBERTY PLAZA LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP PARK TEN LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Park Ten LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP PARK TEN PHASE II LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Park Ten Development LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP WILLOW BEND OFFICE CENTER LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:FSP WILLOW BEND OFFICE CENTER LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

Exhibit D-1 – Page 7
Form of Revolver Note

 

 

 

FSP dulles virginia LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP INNSBROOK CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP 4807 STONECROFT BOULEVARD LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP 4820 EMPEROR BOULEVARD LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP 909 DAVIS STREET LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP ADDISON CIRCLE CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

Exhibit D-1 – Page 8
Form of Revolver Note

 

 

 

 

FSP ADDISON CIRCLE LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP BLUE LAGOON DRIVE CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP COLLINS CROSSING CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP COLLINS CROSSING LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP ELDRIDGE GREEN CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP ELDRIDGE GREEN LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

Exhibit D-1 – Page 9
Form of Revolver Note

 

 

 

 

FSP EMPEROR BOULEVARD LIMITED PARTNERSHIP,
a Delaware limited partnership

 

By:FSP 4820 Emperor Boulevard LLC, its general partner

 

By:     ____________________________

Name:

Title:

 

 

FSP FOREST PARK IV LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PARK TEN DEVELOPMENT CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PARK TEN DEVELOPMENT LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PARK TEN LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP WILLOW BEND OFFICE CENTER CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

Exhibit D-1 – Page 10
Form of Revolver Note

 

 

 

 

 

FSP WILLOW BEND OFFICE CENTER LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

Exhibit D-1 – Page 11
Form of Revolver Note



 

 

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

Date Type of
Revolving Loan Made Amount of
Revolving Loan Made End of
Interest
Period Amount of
Principal or
Interest Paid
This Date Outstanding
Principal
Balance This
Date Notation
Made By __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________

 

Exhibit D-1 – Page 12
Form of Revolver Note

 

 

EXHIBIT D-2

FORM OF TERM NOTE

___________ , 2012

FOR VALUE RECEIVED, the undersigned (individually and collectively the
“Borrower”), jointly and severally hereby promise to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrower under that certain Amended
and Restated Credit Agreement, dated as of September ___, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The Borrower jointly and severally promise to pay interest on the unpaid
principal amount of each Term Loan from the date of such Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. The Borrower may not reborrow any portion of
the Term Loan once repaid. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Term Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. The Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Term Note and endorse thereon the date, amount and maturity of its Term
Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK'S PRINCIPLES OF
CONFLICTS OF LAWS).

 

 

 

[Remainder of Page Intentionally Blank]

 

Exhibit D-2 – Page 1
Form of Term Note

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Term Note to be duly
executed as of the date first above written.



    BORROWER:FRANKLIN STREET PROPERTIES CORP.,  a Maryland corporation       
By:____________________________
Name:
Title:

 

 

FSP HOLDINGS LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP INVESTMENTS LLC,
a Massachusetts limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PROPERTY MANAGEMENT LLC,
a Massachusetts limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PROTECTIVE TRS CORP.,
a Massachusetts corporation

 

 

By:     ____________________________

Name:

Title:

 

Exhibit D-2 – Page 2
Form of Term Note

 

 

 

 

FSP HILLVIEW CENTER LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

FSP MONTAGUE BUSINESS CENTER CORP.,
a Delaware corporation

 

 

By:     ___________________________

Name:

Title:

 

 

FSP GREENWOOD PLAZA CORP.,
a Delaware corporation

 

 

By:     ___________________________

Name:

Title:

 

 

FSP 380 INTERLOCKEN CORP.,
a Delaware corporation

 

 

By:     ___________________________

Name:

Title:

 

 

FSP 390 INTERLOCKEN LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP BLUE LAGOON DRIVE LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

Exhibit D-2 – Page 3
Form of Term Note

 

 

 

FSP ONE LEGACY CIRCLE LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP ONE OVERTON PARK LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP ONE RAVINIA DRIVE LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP NORTHWEST POINT LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

 

FSP RIVER CROSSING LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

Exhibit D-2 – Page 4
Form of Term Note

 

 

 

FSP EAST BALTIMORE STREET LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP SOUTHFIELD CENTRE LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP EDeN BLUFF CORPORATE CENTER I LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP 121 South eighth street LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP 1410 east renner road LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP LAKESIDE CROSSING I LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

Exhibit D-2 – Page 5
Form of Term Note

 

 

 



 

FSP LEGACY TENNYSON CENTER LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP FOREST PARK IV NC LIMITED PARTNERSHIP,
a North Carolina limited partnership

 

By:     FSP Forest Park IV LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP PARK SENECA LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

By: ____________________________

Name:

Title:

 

 

FSP ADDISON CIRCLE LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Addison Circle LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP COLLINS CROSSING LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Collins Crossing LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

Exhibit D-2 – Page 6
Form of Term Note

 

 

 

FSP ELDRIDGE GREEN LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Eldridge Green LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP LIBERTY PLAZA LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Holdings LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP PARK TEN LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Park Ten LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP PARK TEN PHASE II LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:     FSP Park Ten Development LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

 

 

FSP WILLOW BEND OFFICE CENTER LIMITED PARTNERSHIP,
a Texas limited partnership

 

By:FSP WILLOW BEND OFFICE CENTER LLC, its General Partner

 

 

By: ____________________________

Name:

Title:

Exhibit D-2 – Page 7
Form of Term Note

 

 

 

FSP dulles virginia LLC,
a Delaware limited liability company

 

 

By:     ___________________________

Name:

Title:

 

 

FSP INNSBROOK CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP 4807 STONECROFT BOULEVARD LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP 4820 EMPEROR BOULEVARD LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP 909 DAVIS STREET LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP ADDISON CIRCLE CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

Exhibit D-2 – Page 8
Form of Term Note

 

 

 

FSP ADDISON CIRCLE LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP BLUE LAGOON DRIVE CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP COLLINS CROSSING CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP COLLINS CROSSING LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP ELDRIDGE GREEN CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP ELDRIDGE GREEN LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

Exhibit D-2 – Page 9
Form of Term Note

 

 

 

FSP EMPEROR BOULEVARD LIMITED PARTNERSHIP, a
Delaware limited partnership

 

By:FSP 4820 Emperor Boulevard LLC, its general partner

 

By:     ____________________________

Name:

Title:

 

 

FSP FOREST PARK IV LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PARK TEN DEVELOPMENT CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PARK TEN DEVELOPMENT LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP PARK TEN LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

 

FSP WILLOW BEND OFFICE CENTER CORP.,
a Delaware corporation

 

 

By:     ____________________________

Name:

Title:

 

Exhibit D-2 – Page 10
Form of Term Note

 

 

 

 

FSP WILLOW BEND OFFICE CENTER LLC,
a Delaware limited liability company

 

 

By:     ____________________________

Name:

Title:

 

Exhibit D-2 – Page 11
Form of Term Note

 

 

 

TERM LOAN AND PAYMENTS WITH RESPECT THERETO

Date Type of Term
 Loan Made Amount of
Term Loan
Made End of
Interest
Period Amount of
Principal or
Interest Paid
This Date Outstanding
 Principal
Balance This
Date Notation
Made By __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________

 

Exhibit D-2 – Page 12
Form of Term Note

 

 

 

EXHIBIT E-1

 

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _______________, _____

To:      Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September ___, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (“FSP”) and certain Wholly-Owned Subsidiaries of FSP from time
to time party thereto (collectively, the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of FSP, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.      The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.      The Borrower has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2.      The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

3.      A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

--or—

Exhibit E-1
Form of Compliance Certificate

 

 

 

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:1]

4.      The representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects on and
as of the date hereof, except (a) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (b) except that (i) the representations
and warranties contained in subsections (a), (b) and (c) of Section 5.05 refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule 5.13(a)
furnished pursuant to Section 6.02(a)(ii), and are true and correct in all
material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

5.      The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the Financial Statement Date
covered by this Certificate.

6.      The updates to Schedules 5.21 and 5.13(a) attached hereto and the list
of all Projects Under Development attached hereto are true and accurate on and
as of the Financial Statement Date covered by this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

BORROWER:

 

 

 

Franklin Street Properties Corp.,

a Maryland corporation

By: ________________________________

Name:

Title:

 

 

 

_________________

1 Specify nature and extent thereof and what action Borrower proposes to take
with respect thereto.

 

Exhibit-E-1
Form of Compliance Certificate

 

 

 

SCHEDULE 1

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]

(in thousands, except percentages and ratios)

UAP Financial Covenants:

1. Minimum Unsecured Debt Service Coverage

 

  Quarterly
Unencumbered NOI Mortgageability
Amount NOI to
Mortgageability
Amount        

Equal to 1.6:1 or more

 

     

2. Maximum Unencumbered Leverage Ratio

 

      Unsecured
Indebtedness Unencumbered
Asset Value Leverage
Ratio Not to exceed 60% and no one Property to exceed 20%              

Borrower Financial Covenants

Maximum Leverage Ratio

        Total Indebtedness Total Asset Value Indebtedness to
Total Asset Value         Not to exceed 60%              

Total Asset Value

Unencumbered Asset Value (see Schedule A)

Encumbered Asset Value (see Schedule B)

Unrestricted Cash

Cash Equivalents

Book value of unimproved land holdings

Book value of construction in progress

Carrying value of performing mortgage loans

      Assets Held for Syndication

      Mortgage Loan Receivable

Investment in Sponsored REITs

            Total Asset Value                  

 

 

 

 

Total Indebtedness

Revolver Loan Balance

Term Loan Balance

Derivative Termination Value

Secured Debt

Other Indebtedness

      Consolidated Parties’ Equity Percentage of Indebtedness of Unconsolidated
Affiliates       Total Indebtedness        

3. Maximum Secured Leverage Ratio

      Secured Indebtedness of the Consolidated Parties

 

$           

      Total Asset Value             % of Secured Indebtedness over Total Asset
Value    

      Maximum % of secured Indebtedness not to exceed 30% of Total
      Asset Value 

         

4. Maximum Secured Recourse Indebtedness

      Secured Recourse Indebtedness of FSP

          Maximum Secured Recourse Indebtedness of FSP   $50,000.00       5. 
Minimum Fixed Charge Cover Ratio       Adjusted EBITDA Fixed Charges Adjusted
EBITDA
to Fixed Charge
Ratio Minimum 1.5:1 $           6. Minimum Tangible Net Worth2     Total Assets,
less:     $ Book Value of Intangible Assets     Write-up of book value
subsequent to Balance Sheet date     Subscriptions Receivable       Total
Liabilities      

 

 _____________________

2 Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value.

 

 

 

 

Tangible Net Worth       Required Net Worth       Required as of [6/30/2012]    
$653,000.00 Equity Offering after [6/30/2012] (add 75% of net proceeds from
equity offerings)   ATM Equity Offering after [6/30/2012] (add 75% of net
proceeds from equity offerings)   Required Net Worth      

 

 

 

 

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]

 

Schedule A

 

     

Unencumbered Asset Value

 

        Date Cap Rate Unencumbered
Asset Value         Quarterly NOI $             Annual NOI x4      
$                                          8.0% $                          
Acquisition costs of new properties     $                                  
Unencumbered Asset Value     $                          

 

Schedule B      

 

      Encumbered Asset Value         Date Cap Rate Encumbered
Asset Value         Quarterly NOI $             Annual NOI x4      
$                                          8.0% $                          
[Acquisition costs of new properties]     $                                  
Encumbered Asset Value     $                                  

 



 

 

Franklin Street Properties Corp.
Consolidated Balance Sheets

(Audited/Unaudited)

__________ [Date]

     

[To be inserted]



 

 

 

Franklin Street Properties Corp.
Consolidated Statement of Income

(Audited/Unaudited)

__________ [Date]

     

[To be inserted]

 

      EBITDA     Net Income     Non-recurring/Extraordinary /GOS/Acq Cost    
Interest including deferred financing costs     Taxes     Depreciation &
Amortization     Amortization of leases (in revenue)     Pro Rata Share
Unconsolidated Affiliates _______________ _______________       EBITDA    
Capital Item allowance ($.30 sf/year) _______________ _______________ Adjusted
EBITDA    

 



 

 

 

Franklin Street Properties Corp.
Financial Covenants

Quarterly Debt Service
_________________ [Date]

               

Mortgageability Amount:

 

 
  Unsecured
Indebtedness Principal (average daily balance during quarter)     $ 1 Month
Eurodollar Rate + Eurodollar Rate Margin & Facility Fee:
%     10 year US Treasury + 300 bp (estimate) %                     Rate at end
of quarter %     Fixed rate as defined 7.5%     Rate used for calculation
(highest of above)

      Amortization period (months)

    360 Monthly Payment

      Months in test period

    3
Debt service:  

 

 

 

________________

        1 Month Eurodollar Rate + Eurodollar Rate Margin & Facility Fee       1
Month Eurodollar Rate       Facility Fee (a)       Eurodollar Margin (a)      
Total      

 

(a) Based on covenant leverage ratio (Maximum Leverage Ratio) grid

 

 

 

Franklin Street Properties Corp.
Property NOI
_________________ [Date]

 

              Actual Actual             Cost   Q_ NOI Q_ NOI     Name City State
S.F. Most
Recent FQ   Most
Recent FQ Same Quarter
Prior Year                                                                -  
                  -                          -                        -        
                  Unencumbered NOI                   Property NOI for the
quarter                                -                        -       Less:
Capital Item allowance ($.30 sf/year, including acquisitions)           (a)
Adjustment for management fees to 3%                              
                     -                        -                              
Property NOI for the quarter                                -  
                     -         Less: New acquisitions (if less than 4 quarters)
                           -                        -         Less: Capital Item
allowance ($.30 sf/year, including acquisitions)           (a) Adjustment for
management fees to 3%                   NOI for Unencumbered Asset Value
calculation                            -                        -              
                Cap rate per loan agreement           8.0% 8.0%                
            Value of the Properties:                     Calculated above      
                         -                        -         Acquisitions at cost
                               -                        -         Unencumbered
Asset Value                                -                        -          
                    Encumbered NOI                                         (a)
NOI is net of actual management fees paid, adjustment is to (increase)/decrease
fees to 3% level  

 

 

 

Franklin Street Properties Corp.
Management Fee Calculation3
_________________ [Date]

    9 Months 6 Months 3 Months           Calculation:         Total rental
revenue for 10-Q                 Excluded revenues:         Amort - Favorable
lease                                     -   Lease Induce/Rent reduct      
                              -   FASB 13 Revenue      
                              -    Total excluded revenues  
                            -                               -        
                        -              Gross revenues  
 $                         -    $                         -  
 $                           -              3% of Gross Revenues  
 $                         -    $                         -    $      
                    -             Less Actual management fees charged:          
      Adjustment required    $                         -  
 $                         -    $                           -  

 

___________________

3 To be adjusted as appropriate to determine management fees for the quarter.

 

 

 

Franklin Street Properties Corp.
Pricing Grid
_________________ [Date]

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent compliance
certificate received by the Administrative Agent pursuant to Section 6.02(b)(i):

Leverage Ratio

Eurodollar
Rate Margin
and Letters of
 Credit Base Rate
Margin Facility Fee < 25% 135.0 bps 35.0 bps 20.0 bps > 25% and < 35% 140.0 bps
40.0 bps 25.0 bps > 35% and < 45% 145.0 bps 45.0 bps 30.0 bps > 45% and < 55%
165.0 bps 65.0 bps 35.0 bps > 55% 190.0 bps 90.0 bps 40.0 bps

 

If elected in accordance with the provisions of the definition of “Applicable
Rate” in the Agreement, the Applicable Rate shall be as provided in the
following grid.

Level Credit Rating Eurodollar
 Rate Margin and
Letters of
Credit Base Rate
Margin Facility Fee I A-/A3 (or higher) 100.0 bps 0.0 bps 15.0 bps II BBB+/Baa1
105.0 bps 5.0 bps 20.0 bps III BBB/Baa2 120.0 bps 20.0 bps 25.0 bps IV BBB-/Baa3
145.0 bps 45.00 bps 30.0 bps V <BBB-/Baa3 185.0 bps 85.0bps 40.0 bps

 

 

 

 

EXHIBIT E-2

FORM OF PRO FORMA COMPLIANCE CERTIFICATE

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September ___, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (“FSP”) and certain Wholly-Owned Subsidiaries of FSP from time
to time party thereto (collectively, the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of FSP, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower.

1.Pursuant to Section [6.12(b)/6.12(c)] of the Agreement, the Borrower requests
the following release: ______________ (the “Release”).1

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a pro forma
analysis based on [audited/unaudited] financial statements of the Borrower for
the calendar year/quarter ending _______________ of the effect of the Release on
the financial covenants set forth in Section 7.11 of the Agreement (the “Pro
Forma Analysis”).

3.Based on the Pro Forma Analysis, immediately before and immediately after the
Release, the Borrower will be in compliance with the covenants set forth in
Section 7.11 of the Agreement.

4.To the knowledge of the undersigned, immediately prior to such Release and
immediately following such Release, no Default or Event of Default exists or
will exist under the Agreement or any of the other Loan Documents.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

BORROWER:

 

 

Franklin Street Properties Corp.,

a Maryland corporation

By: ________________________________

Name:

Title:

 

__________________

1 Describe requested release of Borrower and/or Property. Include basis thereof,
including for any applicable Property being disposed of, the estimated purchase
price, and for any Borrower becoming an Excluded Subsidiary by virtue of
Indebtedness, the amount of such Indebtedness.

 



Exhibit E-2 – Page 1

Form of Pro Forma Compliance Certificate



 

 

EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]2 Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]3 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)] [the respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

 



5. Assignor[s]: ______________________________          
______________________________       6. Assignee[s]:
______________________________           ______________________________     [for
each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]      
7. Borrower(s): Franklin Street Properties Corp. and certain Wholly-Owned
Subsidiaries thereof.

 

___________________

2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit F-1 – 1

Form of Assignment and Assumption

 

 

 

8.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

9.Credit Agreement: Amended and Restated Credit Agreement, dated as of September
___, 2012, among Franklin Street Properties Corp. and certain Wholly-Owned
Subsidiaries thereof from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender

10.Assigned Interest[s]:

Revolving Loan(s)

Assignor[s] Assignee[s] Facility
Assigned Aggregate
Amount of
Commitment
for all Lenders4 Amount of
Commitment
Assigned Percentage
Assigned of
Commitment8 CUSIP
Number                   Revolver Loan
Commitment
(and related
Swing Line
Loan and Letter
of Credit
Commitments) $________________ $_________ ____________%       ____________
$________________ $_________ ____________%       ____________ $________________
$_________ ____________%  

 

Term Loan

Assignor[s] Assignee[s] Facility
Assigned Aggregate
Amount of
Commitment
for all Lenders5 Amount of
Commitment
Assigned Percentage
Assigned of
Commitment4 CUSIP
Number                   Term Loan Commitment $________________ $_________
____________%       ____________ $________________ $_________ ____________%  

 

________________

4 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit F-1 – 2

Form of Assignment and Assumption

 



 

 

 

11.     [Trade Date:     __________________]6

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

 

______________________

9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit F-1 –3

Form of Assignment and Assumption

 



 

 

 

 

  ASSIGNOR:

[NAME OF ASSIGNOR]


By: ___________________________
     Title: ________________________   ASSIGNEE:

[NAME OF ASSIGNEE]


By: ___________________________
     Title: ________________________
[Consented to and]7 Accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent


By: ___________________________
     Title: ________________________       [Consented to:]8


By: ___________________________
     Title: ________________________    

 

__________________



10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit F-1 –4

Form of Assignment and Assumption

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FRANKLIN STREET PROPERTIES CORP. –CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.      Representations and Warranties.

1.1      Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2      Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the] [such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

2.      Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York (without
giving effect to New York’s principles of conflicts of law).

Exhibit F-1 – 5

Form of Assignment and Assumption

 

 

 

EXHIBIT F-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Administrative Details Reply Form      

    FAX ALONG WITH COMMITMENT LETTER TO:  Marvin Sensabaugh, FAX#:
704.719.8705      Cheryl Bailey, FAX#: 617.346.4670         I. Borrower Name  
Franklin Street Properties Corp       $500,000,000 Senior Unsecured Revolving
Credit Facility       $400,000,000 Senior Unsecured Term Facility            

      II.  Legal Name of Lender for Signature Page:
      III. Name of Lender for any eventual tombstone:
      IV.  Domestic Address:
    V.  Eurodollar Address:  
     

VI. Contact Information

  Credit Contact   Operations Contact   Legal Counsel Name:           Title:    
      Address:                                   Telephone:           Facsimile:
          E Mail Address:          

 

Exhibit F-2 – Page 1
Form of Administrative Questionnaire

 

 

 

  Bid Contact   L/C Contact   Draft Documentation Contact Name:           Title:
          Address:                                   Telephone:          
Facsimile:           E Mail Address:          

 

VII. Lender’s Fed Wire Payment Instructions

Pay to:       (Name of Lender)     (ABA#) (City/State)   (Account #) (Account
Name)   (Attention)  

 

VIII. Organizational Structure:

Foreign Br., organized under which laws, etc.   Lender’s Tax ID:     Tax
withholding Form Attached (For Foreign Buyers) [___] Form W-9 [___] Form W-8
[___] Form 4224 effective: ____________________ [___] Form 1001 [___] W/Hold
_________%  Effective ________________ [___] Form 4224 on file with Bank of
America from previous current years transaction ___________________      

 

Exhibit F-2 – Page 2
Form of Administrative Questionnaire

 

 

IX. Bank of America Payment Instructions:

Pay to: Bank of America’s Wiring Instructions  

Bank of America  

ABA # 026009593  

Credit: G/L Account # 1366211723000  

For Further Credit to: Franklin Street Properties

RE: Obligor # 656275  

ATTN: Cheryl Bailey/Clare O’Connor               X.  Name of Authorized Officer:
  Name:   Signature:   Date:        

 

Exhibit F-2 – Page 3
Form of Administrative Questionnaire

 

 

 

EXHIBIT G

FORM OF JOINDER

Reference is made to the Amended and Restated Credit Agreement, dated as of
September ___, 2012 (as from time to time amended and in effect, the “Credit
Agreement”), among Franklin Street Properties Corp. (“FSP”), those other
Borrowers listed on Schedule 1 (as amended) of the Credit Agreement
(collectively, the “Borrower”) which from time to time are a party to the Credit
Agreement, Bank of America, N.A. as Administrative Agent (the “Administrative
Agent”) and the other Lenders party to the Credit Agreement (collectively, such
Lenders with the Administrative Agent, the “Lender”). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

In consideration of and as an inducement to the Lender continuing to provide
financing under the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
________________________ (the “Additional Borrower”), a Wholly-Owned Subsidiary
of FSP, hereby acknowledges and agrees to the terms and conditions of the Credit
Agreement, each Revolver Note, each Term Note and each Issuer Document, joins in
the agreements of the Borrower under the Credit Agreement, each Revolver Note,
each Term Note and each Issuer Document and agrees that all Obligations of the
Borrower under the Loan Documents shall be the obligations, jointly and
severally, of the Additional Borrower with the same force and effect as if the
Additional Borrower was originally a Borrower under the Credit Agreement and an
original signatory to the Credit Agreement and each Revolver Note and each Term
Note and each Issuer Document. Furthermore, the Additional Borrower shall have
all the liabilities and obligations of a maker under each Revolver Note and each
Term Note.

The Additional Borrower further agrees that its liability hereunder is direct
and primary and may be enforced by the Lender before or after proceeding against
any other Borrower.

The undersigned hereby represents and warrants to the Lender that it has the
complete right, power and authority to execute and deliver this Joinder
Agreement and, to perform all of the obligations hereunder and the Obligations
under the Loan Documents. This Joinder Agreement shall be binding upon the
undersigned and its successors and assigns and shall inure to the benefit of the
Lender and its successors and assigns.

THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK'S PRINCIPLES OF
CONFLICTS OF LAWS).

Exhibit G – Page 1
Form of Joinder

 

 

 

Executed as a sealed instrument as of the __ day of __________, ______.

 

____________________________

By: ________________________

Its: _________________________

 

By:____________________

     Name: ________________

     Its: __________________

Acknowledged and Agreed:

 

Franklin Street Properties Corp., as agent for each Borrower

 

By:     _____________________(SEAL)

Exhibit G – Page 2
Form of Joinder

 

 

EXHIBIT H

CERTIFICATE TO ACCOMPANY REQUEST FOR CREDIT EXTENSION

 

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September ___, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (“FSP”) and certain Wholly-Owned Subsidiaries of FSP from time
to time party thereto (collectively, the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of FSP, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

1.To the knowledge of the undersigned, no Default or Event of Default exists
under the Agreement or any of the other Loan Documents or would result from such
proposed Credit Extension or from the application of the proceeds thereof.



2.The representations and warranties of the Borrower contained in Article V of
the Agreement are true and correct in all material respects on and as of the
date hereof, except (a) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (b) except that (i) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule 5.13(a)
furnished pursuant to Section 6.02(a)(ii), and are true and correct in all
material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

BORROWER:

 

 

 

 

 

 

Franklin Street Properties Corp.,

a Maryland corporation

 

 

By: ________________________________

Name:

Title:

 



 

 

SCHEDULE 1

BORROWER ENTITIES

Material Subsidiaries of Franklin Street Properties Corp. as of September __,
2012     Name Jurisdiction of Organization     FSP 121 South Eighth Street LLC
Delaware FSP 1410 East Renner Road LLC Delaware FSP 380 Interlocken Corp.
Delaware FSP 390 Interlocken LLC Delaware FSP 4807 Stonecroft Boulevard LLC
Delaware FSP 4820 Emperor Boulevard LLC Delaware  FSP 909 Davis Street LLC
Delaware FSP Addison Circle Corp. Delaware FSP Addison Circle Limited
Partnership Texas FSP Addison Circle LLC Delaware FSP Blue Lagoon Drive Corp.
Delaware FSP Blue Lagoon Drive LLC Delaware FSP Collins Crossing Corp. Delaware
FSP Collins Crossing Limited Partnership Texas FSP Collins Crossing LLC Delaware
FSP Dulles Virginia LLC Delaware FSP East Baltimore Street LLC Delaware FSP Eden
Bluff Corporate Center I LLC Delaware FSP Eldridge Green Corp. Delaware FSP
Eldridge Green Limited Partnership Texas FSP Eldridge Green LLC Delaware FSP
Emperor Boulevard Limited Partnership Delaware FSP Forest Park IV LLC Delaware
FSP Forest Park IV NC Limited Partnership North Carolina FSP Greenwood Plaza
Corp. Delaware FSP Hillview Center Limited Partnership Massachusetts FSP
Holdings LLC Delaware FSP Innsbrook Corp. Delaware FSP Investments LLC
Massachusetts FSP Lakeside Crossing I LLC Delaware

 

 

 

 

FSP Legacy Tennyson Center LLC Delaware FSP Liberty Plaza Limited Partnership
Texas FSP Montague Business Center Corp. Delaware FSP Northwest Point LLC
Delaware FSP One Legacy Circle LLC Delaware FSP One Overton Park LLC Delaware
FSP One Ravinia Drive LLC Delaware FSP Park Seneca Limited Partnership
Massachusetts FSP Park Ten Development Corp. Delaware FSP Park Ten Development
LLC Delaware FSP Park Ten Limited Partnership Texas FSP Park Ten LLC Delaware
FSP Park Ten Phase II  Limited Partnership Texas FSP Property Management LLC
Massachusetts FSP Protective TRS Corp. Massachusetts     FSP River Crossing LLC
Delaware FSP Southfield Centre Limited Partnership Massachusetts FSP Willow Bend
Office Center Corp. Delaware FSP Willow Bend Office Center Limited Partnership
Texas FSP Willow Bend Office Center LLC Delaware

 

 

 

 

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender Revolver Loan Commitment Applicable Revolver
Percentage Bank of America, N.A. $108,333,333.33 21.666666667% Bank of Montreal
$ 69,444,444.44 13.888888889% Regions Bank $ 69,444,444.44 13.888888889% RBS
Citizens, National Association $ 55,555,555.56 11.111111111% BBVA Compass $
47,222,222.22 9.444444444% PNC Bank, National Association $ 47,222,222.22
9.444444444% U.S. Bank National Association $ 33,333,333.33 6.666666667% Capital
One, N.A. $ 27,777,777.78 5.555555556% TD Bank, N.A. $ 27,777,777.78
5.555555556% Branch Banking and Trust Company $ 13,888,888.89 2.777777778% Total
$500,000,000.00 100.000000000%

 

Lender Term Loan Commitment Applicable Term Loan
Percentage Bank of America, N.A. $86,666,666.67 21.666666667% Bank of Montreal
$55,555,555.56 13.888888889% Regions Bank $55,555,555.56 13.888888889% RBS
Citizens, National Association $44,444,444.44 11.1111111111% BBVA Compass
$37,777,777.78 9.444444444% PNC Bank, National Association $37,777,777.78
9.444444444% U.S. Bank National Association $26,666,666.67 6.666666667% Capital
One, N.A. $22,222,222.22 5.555555556% TD Bank, N.A. $22,222,222.22 5.555555556%
Branch Banking and Trust Company $11,111,111.11 2.777777778% Total
$400,000,000.00 100.000000000%

 

 

 

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS



None

 

 

SCHEDULE 5.06

LITIGATION

None

 

 

SCHEDULE 5.09

ENVIRONMENTAL DISCLOSURE ITEMS



None

 

 

SCHEDULE 5.12(d)

PENSION PLAN OBLIGATIONS

None

 

 

SCHEDULE 5.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

Part (a).     Subsidiaries.

  Name Form of Entity Jurisdiction of Organization 1. FSP 121 South Eighth
Street LLC limited liability company Delaware 2. FSP 1410 East Renner Road LLC
limited liability company Delaware 3. FSP 380 Interlocken Corp. corporation
Delaware 4. FSP 390 Interlocken LLC limited liability company Delaware 5. FSP
4807 Stonecroft Boulevard LLC limited liability company Delaware 6. FSP 4820
Emperor Boulevard LLC limited liability company Delaware 7. FSP 801 Marquette
Avenue LLC limited liability company Delaware 8. FSP Addison Circle Corp.
corporation Delaware 9. FSP Addison Circle Limited Partnership limited
partnership Texas 10. FSP Addison Circle LLC limited liability company Delaware
11. FSP Blue Lagoon Drive Corp. corporation Delaware 12. FSP Blue Lagoon Drive
LLC limited liability company Delaware 13. FSP Emperor Boulevard Limited
Partnership limited partnership Delaware 14. FSP Collins Crossing Corp.
corporation Delaware 15. FSP Collins Crossing Limited Partnership limited
partnership Texas 16. FSP Collins Crossing LLC limited liability company
Delaware 17. FSP Dulles Virginia LLC limited liability company Delaware 18. FSP
East Baltimore Street LLC limited liability company Delaware 19. FSP Eden Bluff
Corporate Center I LLC limited liability company Delaware 20. FSP Eldridge Green
Corp. corporation Delaware 21. FSP Eldridge Green Limited Partnership limited
partnership Texas 22. FSP Eldridge Green LLC limited liability company Delaware
23. FSP Forest Park IV LLC limited liability company Delaware 24. FSP Forest
Park IV NC Limited Partnership limited partnership North Carolina

 

 

 

 

25. FSP Greenwood Plaza Corp. corporation Delaware 26. FSP Hillview Center
Limited Partnership limited partnership Massachusetts 27. FSP Holdings LLC
limited liability company Delaware 28. FSP Innsbrook Corp. corporation Delaware
29. FSP Investments LLC limited liability company Massachusetts 30. FSP Lakeside
Crossing I LLC limited liability company Delaware 31. FSP Legacy Tennyson Center
LLC limited partnership Texas 32. FSP Liberty Plaza Limited Partnership limited
partnership Texas 33. FSP Montague Business Center Corp. corporation Delaware
34. FSP Northwest Point LLC limited liability company Delaware 35. FSP One
Overton Park LLC limited liability company Delaware 36. FSP One Legacy Circle
LLC limited liability company Delaware 37. FSP Park Seneca Limited Partnership
limited partnership Massachusetts 38. FSP Park Ten Development Corp. corporation
Delaware 39. FSP Park Ten Development LLC limited liability company Delaware 40.
FSP Park Ten Limited Partnership limited partnership Texas 41. FSP Park Ten LLC
limited liability company Delaware 42. FSP Park Ten Phase II Limited Partnership
limited partnership Texas 43. FSP Property Management LLC limited liability
company Massachusetts 44. FSP Protective TRS Corp. corporation Massachusetts 45.
FSP REIT Protective Trust trust Massachusetts 46. FSP River Crossing LLC limited
liability company Delaware 47. FSP Southfield Centre Limited Partnership limited
partnership Massachusetts 48. FSP Willow Bend Office Center Corp. corporation
Delaware 49. FSP Willow Bend Office Center LLC limited liability company
Delaware 50. FSP Willow Bend Office Center Limited Partnership limited
partnership Texas 51. FSP 909 Davis Street LLC limited liability company
Delaware 52. FSP One Ravinia Drive LLC limited liability company Delaware

 

 

 

Part (b).     Sponsored REITs

Sponsored REIT Name Form of Entity Jurisdiction of Organization FSP 1441 Main
Street Corp. corporation Delaware FSP 1441 Main Street LLC limited liability
company Delaware FSP 1441 Main Street TRS Corp. corporation Delaware FSP 1441
Main Street Trust trust Delaware FSP 303 East Wacker Drive Corp. corporation
Delaware FSP 303 East Wacker Drive LLC limited liability company Delaware FSP
385 Interlocken Development Corp. corporation Delaware FSP 385 Interlocken LLC
limited liability company Delaware FSP 50 South Tenth Street Corp. corporation
Delaware FSP 50 South Tenth Street LLC limited liability company Delaware FSP
505 Waterford Corp. corporation Delaware FSP 5601 Executive Drive Corp.
corporation Delaware FSP 5601 Executive Drive Limited Partnership limited
partnership Texas FSP 5601 Executive Drive LLC corporation Delaware FSP Centre
Point V Corp. corporation Delaware FSP Centre Point V LLC limited liability
company Delaware       FSP Energy Tower I Corp. corporation Delaware FSP Energy
Tower TRS Corp. corporation Delaware FSP Energy Tower I Limited Partnership
limited partnership Texas FSP Energy Tower I LLC limited liability company
Delaware FSP Galleria North Corp. corporation Delaware FSP Galleria North
Limited Partnership limited partnership Texas FSP Galleria North LLC limited
liability company Delaware FSP Grand Boulevard Corp. corporation Delaware FSP
Grand Boulevard LLC limited liability company Delaware FSP Highland Place I
Corp. corporation Delaware

 



 

 

 

Sponsored REIT Name Form of Entity Jurisdiction of Organization FSP Lakeside
Crossing II LLC limited liability company Delaware FSP Monument Circle Corp.
corporation Delaware FSP Monument Circle LLC limited liability company Delaware
FSP Phoenix Tower Corp. corporation Delaware FSP Phoenix Tower Limited
Partnership limited partnership Texas FSP Phoenix Tower LLC limited liability
company Delaware       FSP Satellite Place Corp. corporation Delaware FSP Union
Centre Corp. corporation Delaware FSP Union Centre LLC limited liability company
Delaware

 

 

 

 

SCHEDULE 5.21

UNENCUMBERED ASSET POOL PROPERTIES

 



121 SOUTH EIGHTH STREET

121 South Eighth Street and 801 Marquette Avenue

Minneapolis, MN 55403

 

380 INTERLOCKEN

380 Interlocken Crescent Blvd.

Broomfield, CO 80021

 

390 INTERLOCKEN

390 Interlocken Crescent Blvd.

Broomfield, CO 80021

 

ADDISON CIRCLE

15601 Dallas Pkwy.

Addison, TX 75001

 

BLUE LAGOON DRIVE

5505 Blue Lagoon Drive

Miami, FL 33126

 

CENTENNIAL TECHNOLOGY CENTER

4820, 4920 Centennial Blvd

Colorado Springs, CO 80919

 

COLLINS CROSSING

1500, 1600 Greenville Ave.

Richardson, TX 75080

 

DULLES VIRGINIA

45925 Horseshoe Drive

Dulles, VA 20166

 

EAST BALTIMORE STREET

120 East Baltimore St.

Baltimore, MD 21202

 

EDEN BLUFF CORPORATE CENTER I

14800 Charlson Road

Eden Prairie, MN 55344

 

ELDRIDGE GREEN

1293 Eldridge Pkwy.

Houston, TX 77027

 

FEDERAL WAY

501, 505 South 336th St.

Federal Way, WA 98003

 

 

 

FOREST PARK IV

600 Forest Point Circle

Charlotte, NC 28273

 

GREENWOOD PLAZA

6550 and 6560 Greenwood Plaza Blvd.

Englewood, CO 80111

 

HILLVIEW CENTER

678-686 Hillview Drive

Milpitas, CA 95035

 

INNSBROOK

5600, 5620, 5640 Cox Rd.

Glen Allen, VA 23060

 

LAKESIDE CROSSING I

2291 Ball Drive

Maryland Heights, MO 63146

 

LIBERTY PLAZA

5055, 5057 Keller Springs Rd.

Addison, TX 75001

 

MEADOW POINT

14151 Park Meadow Dr.

Chantilly, VA 20151

 

MONTAGUE BUSINESS CENTER

2730-2760 Junction Avenue

408-410 East Plumeria Drive

San Jose, CA 95134

 

NORTHWEST POINT

50 Northwest Point Rd.

Elk Grove Village, IL 60005

 

ONE OVERTON PARK

3625 Cumberland Boulevard

Atlanta, GA 30339

 

PARK SENECA

1515 Mockingbird Lane

Charlotte, NC 28209

 

 

 

 

 



PARK TEN

16285 Park Ten Place

Houston, TX 77084

 

PARK TEN PHASE II

16295 Park Ten Place

Houston, TX 77084

 

RIVER CROSSING

3815, 3925 River Crossing Pkwy.

Indianapolis, IN 46240

 

SOUTHFIELD CENTRE

1800 W. Nine Mile Rd.

Southfield, MI 48075

 

4807 STONECROFT BOULEVARD

4807 Stonecroft Boulevard

Chantilly, VA 20151

 

TIMBERLAKE

1370, 1390 Timberlake Manor Pkwy.

Chesterfield, MO 63017

 

TIMBERLAKE EAST

1350 Timberlake Manor Pkwy.

Chesterfield, MO 63017

 

 

 

 

WILLOW BEND OFFICE CENTER

2740 N. Dallas Pkwy.

Plano, TX 75093

 

EMPEROR BOULEVARD

4820 Emperor Boulevard

Durham, NC 27703

 

909 DAVIS STREET

909 Davis Street

Evanston, IL 60201

 

LEGACY TENNYSON

5100 & 5160 Tennyson Parkway

Plano, TX 75024

 

EAST RENNER ROAD

1410 East Renner Road

Richardson, TX 75082

 

ONE LEGACY CIRCLE

7500 Dallas Parkway

Plano, TX 75024

 

ONE RAVINIA DRIVE

One Ravinia Drive

Atlanta, Georgia 30346

 





 

 

SCHEDULE 7.02(g)

INVESTMENTS

None

 

 

SCHEDULE 7.08

TRANSACTIONS WITH AFFILIATES

None

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWERS:

c/o Franklin Street Properties Corp.

 

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880-6210

Attention: Chief Financial Officer

Telephone: (781) 557-1300 [(781) 557-1341]

Facsimile: (781) 246-2807

Electronic Mail: jdemeritt@franklinstreetproperties.com

 

With an electronic mail copy to: bfournier@franklinstreetproperties.com,
scarter@franklinstreetproperties.com, gcarter@franklinstreetproperties.com,
jdemeritt@franklinstreetproperties.com

 

 

With a copy to: WilmerHale     60 State Street     Boston, Massachusetts  02109
    Attention:  Kenneth Hoxsie, Esq.     Telephone: (617) 526-6681    
Telecopier: (617) 526-6000     Electronic Mail:kenneth.hoxsie@wilmerhale.com

 

 

 

[Administrative Agent; L/C Issuer and Swing Line Lender addresses on following
page(s)]

 

 

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for payments and Requests for Borrowings):



Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:     gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:     clare.m.o’connor@baml.com

ABA #0260-0959-3
GL#1366211723000
Account Name:  GA incoming Wire Account
Reference: Franklin Street Properties/ Obligor #656275
Attn: Gerardine Hawe/ William White

 

 

 

Other Notices as Administrative Agent:
Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:     gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:     clare.m.o’connor@baml.com

With a copy to: Goulston & Storrs, PC   400 Atlantic Avenue   Boston,
Massachusetts  02110   Attention:  James Lerner, Esq.   Telephone: (617)
574-3525   Telecopier: (617) 574-7607   Electronic Mail:
jlerner@goulstonstorrs.com

 

 

L/C ISSUER:

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:     gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:     clare.m.o’connor@baml.com

With a copy to: Goulston & Storrs, PC   400 Atlantic Avenue   Boston,
Massachusetts  02110   Attention:  James Lerner, Esq.   Telephone: (617)
574-3525   Telecopier: (617) 574-7607   Electronic Mail:
jlerner@goulstonstorrs.com

 

 

SWING LINE LENDER:

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:     gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:     clare.m.o’connor@baml.com

ABA #0260-0959-3
GL#1366211723000
Account Name:  GA incoming Wire Account
Reference: Franklin Street Properties/ Obligor #656275
Attn: Gerardine Hawe/ William White

With a copy to: Goulston & Storrs, PC   400 Atlantic Avenue   Boston,
Massachusetts  02110   Attention:  James Lerner, Esq.   Telephone: (617)
574-3525   Telecopier: (617) 574-7607   Electronic Mail:
jlerner@goulstonstorrs.com

 

 

LENDERS:

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:     gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:     Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:     clare.m.o’connor@baml.com

With a copy to: Goulston & Storrs, PC   400 Atlantic Avenue   Boston,
Massachusetts  02110   Attention:  James Lerner, Esq.   Telephone: (617)
574-3525   Telecopier: (617) 574-7607   Electronic Mail:
jlerner@goulstonstorrs.com

 

 

RBS Citizens, National Association
28 State Street
Boston, MA 02108
Attn:     Lisa M. Greeley
Telephone: 617 725-5602
Telecopier : 617 725-5695
Electronic Mail:     Lisa.M.Greeley@rbscitizens.com

BBVA Compass
8080 N. Central Expy, Ste. 310
Dallas, Texas 75206
Attn:     Katie Morrow
Telephone: 214-360-8856
Telecopier: ___________
Electronic Mail:     Katie.morrow@bbvacompass.com

PNC Bank, National Association
1600 Market Street, 30th Floor
Philadelphia, Pennsylvania 19103
Attn:     Andrew D. Coler
Telephone: 215 585-6068
Telecopier: 215 585-5806
Electronic Mail:     Andrew.coler@pnc.com



 

 

Regions Bank
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attn:     Paul E. Burgan
Telephone: 404 995-7648
Telecopier: 404 279-7475
Electronic Mail:     Paul.Burgan@Regions.com

U.S. Bank National Association
One Federal Street, 9th Floor
Boston, Massachusetts 02110
Attn:     David W. Heller
Telephone: 617 603.7657
Telecopier: 617 603.7645
Electronic Mail:     dave.heller@usbank.com



Capital One, N.A.
1680 Capital One Drive, 10th Floor
McLean, Virginia 22102
Attn:     Frederick H. Denecke
Telephone: 703.720.6760
Telecopier: 703.720.2026
Electronic Mail:     Frederick.denecke@capitalone.com

Branch Banking and Trust Company
200 W. Second Street, 16th Floor
Winston Salem, North Carolina 27101
Attn: Ahaz Armstrong
Telephone: 336 733-2575
Telecopier: 336 733-2740
Electronic Mail:     Ahaz.armstrong@bbandt.com

TD Bank, N.A.
200 State Street, 8th Floor
Boston, Massachusetts 02109-2605
Attn:     Scott Wisdom
Telephone: 617.737.3641
Telecopier : 617.737.0238
Electronic Mail:     scott.wisdom@td.com

Bank of Montreal
115 S. LaSalle Street, 35th Floor-West
Chicago, Illinois 60603
Attn: Lloyd Baron
Telephone: 312.461.6812
Telecopier: 312.461.2968
Electronic Mail:      Lloyd.baron@bmo.com

 

 

 

SCHEDULE 10.06(b)(v)

COMPETITORS OF BORROWER

Boston Properties, Inc.

Brandywine Realty Trust

Brookfield Office Properties, Inc.

Camden Property Trust

CB Richard Ellis Group, Inc

CommonWealth REIT

Corporate Office Properties Trust

Douglas Emmett, Inc.

DTC Real Estate

Duke Realty Corporation

Equity Office Management, L.L.C.

Equity Residential

Highwoods Properties, Inc.

Kilroy Realty Corporation

Lexington Realty Trust

Liberty Property Trust

Mack-Cali Realty Corporation

MPG Office Trust, Inc.

Parkway Properties, Inc.

PS Business Parks, Inc.

Simon Property Group Inc.

SL Green Realty Corp.

Stifel Nicolaus & Co.

Vornado Realty Trust

Washington Real Estate Investment Trust

W.P. Carey & Co., LLC

 

 

Exhibit H
Form of Certificate to Accompany Request for Credit Extension

 

 

